                                  EXHIBIT 28



1.
April 1, 2019

Conard Metcalf
Simmons Hanly Conroy
One Court Street
Alton, IL 62002


Re: Karen Cahoon, As Executrix Of The Estate Of Grace Webster, Deceased, Plaintiffs, v. Edward Orton, Jr.
Ceramic Foundation, Metropolitan Life Insurance Company, Defendants.


Dear Mr. Metcalf,


I have been retained by Simmons Hanly Conroy to provide industrial hygiene opinions in the above
captioned matter. The following report represents a synopsis of and basis for my opinions with regard to
Grace Webster’s exposure to asbestos through her used of Orton Pyrometric Cones packed in
vermiculite. I have reviewed the materials provided to me pertaining to Grace Webster. My report
regarding her exposure to asbestos follows. My opinions are based on a more probable than not basis
and are a result of my education, training, experience, and my review of the literature and documents
cited in this report. I reserve the right to alter my opinions based on additional discovery information.

2. Introduction
I am Terry M. Spear. I reside at 110 South Hauser, Anaconda, Montana.

3. Qualifications General
I hold a Ph.D. in industrial hygiene. I am a Professor Emeritus of industrial hygiene at Montana Tech of
the University of Montana in Butte where I formerly taught courses in industrial hygiene and served as
the head of the Safety, Health, and Industrial Hygiene Department. I have served as a professional
industrial hygienist in industry and academia and have evaluated hazards relating to asbestos in both of
those settings. I have been conducting research relating to aerosols for 27 years. I have 20 peer-
reviewed publications on aerosols, including seven publications on the subject of asbestos. My
Curriculum Vitae is Appendix #1 to this expert report. My billing fee for document review and testimony
preparation, deposition testimony, and trial testimony is $300, $400, and $500 per hour, respectively.

4. Qualifications
I have experience in the field of industrial hygiene pertaining to asbestos and have worked on industrial
hygiene issues relating to the W.R. Grace mine near Libby, Montana for about 20 years. I have
extensively studied and provided testimony regarding asbestos exposure in and around Libby, including
during mining activities, railroad activities, and during the use of vermiculite products contaminated
with asbestos. I have also testified in cases involving asbestos exposure in Libby at the former
vermiculite mine, at the Libby Lumbermill, and at various workplaces in the Libby area. I have visited
Libby on many occasions, and have visited the former vermiculite mine and the Libby Lumbermill. I have
interviewed scores of former lumber mill and mine workers, as well as citizens of Libby. I have reviewed
thousands of records from W.R. Grace, Zonolite, and governmental agencies including State of Montana



         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 1 of 40
agency records, records of third parties, relevant industrial hygiene literature, and applicable statutes,
regulations and court decisions interpreting statutes and regulations. All of these materials are the type
regularly relied upon by professional industrial hygienists in the performance of their profession. I
served three years as the Technical Advisor for the Libby Area Technical Advisory Group (LATAG). I am
co-author on seven peer-reviewed publications pertaining to Libby amphibole asbestos, and am still
involved in research in the Libby area.



5. Grace Webster History
Grace “Holly” Webster was born October 16, 1929 in Pasquotank, NC. She passed away on July 8, 2016.
Her death is attributed to malignant mesothelioma. . The following exposure and work history is a result
of the investigation into Holly’s toxic exposures to asbestos. This summary is current as of, January 29,
2019. The investigation into potential asbestos exposures is continuing.



Ceramics Teacher (1968-Early 2000’s)

As far back as her daughter, Karen Cahoon, can remember, Holly Webster taught ceramics. She taught
between four and six classes a week for the College of the Albamarle. In approximately 1968, Holly and
her then husband, William Paul Bunnell, bought a home in Elizabeth City, NC. Upon buying the home,
they converted the one car garage into a ceramics studio where Holly taught for the local college and for
others in the community looking to take classes.



The garage itself was separated into two parts: one area where tables were setup for teaching and
another area that housed two kilns for firing the ceramics. The area that housed the kilns was
approximately five feet by ten feet, with walls that ran to the ceiling and the kilns were located in the
upper right-hand corner. There was a workbench where the Orton Pyrometric Cones were stored and on
the left were shelves where students would place their ceramic pieces to be fired. Karen Cahoon
testified that Holly “would move from the shelf to the kilns, to the shelf, to the kilns, and it was right
there in that small space.” Karen Cahoon testified that the ventilation was poor in the back room and
there was no ventilation system. There were no windows.



As a regular part of her ceramics work, Holly used Orton Pyrometric Cones. Karen Cahoon would go with
her mother from time to time to purchase some ceramic supplies at Stu-doodle in Newland, to where
Holly would make weekly or biweekly trips to by Orton Pyrometric Cones. These cones were used to
help fire the kilns at the proper temperature. There were generally 50 Orton Cones in each box. The
Orton Cones were packaged in vermiculite. In order to get a cone out of the box to use in the kilns,
Holly would have to dig around in these boxes to locate and extract a cone. Alternatively, Holly would
often dump the boxes of cones and associated packaging materials onto a tray or into a larger bowl to
make it easier to sift through. Fishing around in the vermiculite materials and dumping the materials
into a larger surface both generated visible dust. As the Pyrometric Cones were retrieved, Holly would
often use her hand to brush excess vermiculite material into the trash or onto the floor. Any vermiculite
packaging material that had been brushed onto the floor was cleaned up by Holly using a small broom




         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 2 of 40
and dust pan, sand then dumped into a trash can. The process of pouring that material into the trash
can created visible dust. The vermiculite packaging materials that made it to the floor would often
remain on the floor for days before being swept up. When the vermiculite was on the floor, people
would walk on the vermiculite packing and the vermiculite debris would be tracked around the
garage/studio. When asked how often she observed her mother in those dusty conditions, Karen
Cahoon testified “I'm not sure how to put a number on that because if she was firing, which seemed to
be almost all the time, then her being in those conditions goes hand and hand with that. So I don't
know how to put a number on that.” If Holly wasn't in that classroom teaching, she was back there
firing the kilns.



At all times that Holly was using Orton Pyrometric Cones, it would have been in this confined kiln area at
the back of her ceramics studio. Only Holly and her daughter Karen were allowed to fire the kilns, so
Holly was typically using Orton Cones in the manner described on a daily basis.



In approximately 1992, Holly moved from the Elizabeth City home to another house adjacent to her
daughter’s. Between the two homes was a large barn that was partitioned into several different rooms.
Holly continued her ceramics teachings at this location until the early 2000’s. Again, there was a room
dedicated to teaching and another area where the kilns were located and Orton Pyrometric Cones were
used. The firing area was approximately the size of a one car garage and had one window on each side.
The other two sides were floor to ceiling walls. Other than a door on each side of the room to pass
through, there was no ventilation. Holly continued her work in substantially the same manner, using
Orton Pyrometric Cones daily to fire the kilns.



It was in this firing room after her passing that Holly’s daughter, Karen, found 18 boxes of Orton
Pyrometric Cones. These cones were sent to MVA Scientific Consultants. The MVA testing was be
furnished separately. At this time Karen also found some of the cones were actually packaged in
Styrofoam. Karen never remembered in your experience removing cones from Styrofoam, and she only
remembers the cones packaged in vermiculite.            On page 6 of Exhibit 3 Karen read the warning label
from the box of Orton cones: "Warning. Keep out of reach of children! Cone numbers 022, 021 and
020, contain lead compounds which may be harmful if swallowed." Additional information read
“Important notice to purchaser. Orton Pyrometric Cones will be replaced if defective in manufacture,
labeling or packaging. Except for such replacement the sale of Orton Pyrometric Cones is without other
warranty or liability. User shall determine the suitability of this product for the intended use, and
assume all risk and liability in connection therewith." Those are the same warnings and notices that
Karen remembers. Throughout that entire period of time from approximately the late 1960s to early
1970s until her mother ceased performing ceramics work in sometime in the late 1990s or 2000, Karen
never saw any warnings about the hazards of asbestos on any of the packaging of Orton cones.

Beyond her work as a ceramics teacher, there is no evidence that Holly had any other exposures to
asbestos.




         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 3 of 40
6. Orton Company Sold Vermiculite Containing Libby Amphibole Asbestos (LAA)
The Edward Orton Jr. Ceramic Foundation was established in 1932 to continue the operation of the
Standard Pyrometric Cone Company for the benefit of the ceramic arts and industry. Orton is the
longest continuous manufacturer of pyrometric cones in the world, and ships to over 70 countries
worldwide (Exhibit 1, History of Orton). Orton began manufacturing pyrometric cones in 1896. As of
2007, Orton was selling over 12 million cones per year; this number had decreased from its peak sales in
the 1970’s and 1980’s (Exhibit 2, Deposition of Orton’s Corporate Designee, Gary Childress, 11/28/07 at 20,
115).

Prior to 1963, Orton packaged its pyrometric cones in sawdust (Exhibit 3, Deposition of Orton’s Corporate
Designee, Dale Fronk, 5/8/08 at 11-12). In 1963, Orton made the decision to cease packing these cones in
sawdust due difficulties in obtaining it the quantities Orton required. Id. At that time, Orton looked at six
to eight alternatives to sawdust, and subsequently decided to begin using vermiculite from Libby,
Montana for its packaging material. Id. Other than Libby vermiculite, other alternatives they considered
were ground up corncobs, peanut shells, popcorn, and things of that nature. Id. In considering these
various alternatives, Orton did not perform any research or conduct any inquiry as to the possible health
hazards that may have been associated with these materials. Id. Further, at no time in its history did
Orton perform any testing on the vermiculite packaging material it used (Exhibit 2, Childress deposition
11/28/07 at 95). At no time did Orton provide any warnings to its customers regarding the hazards of
vermiculite contaminated with the Libby amphibole (LA) asbestos. Orton’s Corporate Designee, Gary
Childress, testified regarding Orton’s purchase, use, and sale of packing materials contained in the boxes
of Orton pyrometric cones over the course of the company’s history. Id at 116. With regard to Orton’s
purchases of vermiculite, Orton produced as authentic business records a collection of cancelled checks
which provided a perspective as to the dates that Orton obtained vermiculite from each supplier. See
Exhibit 2, Childress deposition 11/28/07 at 46-67, Exhibit 4, cancelled checks (originally attached to
Childress 11/28/07 as deposition exhibit 3), and Exhibit 5, Declaration of Gary Childress, 11/1/07
(originally attached to Childress 11/28/07 as deposition exhibit 2).

 W.R Grace / Zonolite                            March 1963 – June 1975
 J.P. Austin                                     September 1975 – June 1979
 W.R. Grace / Zonolite                           September 1979 – early 1982
 J.P. Austin                                     July 1982 – March 1983


In 1983, Orton ceased using vermiculite as its packaging material not for safety reasons, but because the
vermiculite “created a lot of dust and [this dust] made the plant dirty.” (Exhibit 2, Childress deposition
11/28/07 at 96). At that time, Orton began packaging its cones in styrofoam, a practice which continues to
this day (Exhibit 5, Childress declaration).



After purchasing, using, and selling vermiculite for eighteen years, on September 2, 1981, Dale Fronk,
Ceramic Engineer for Orton, sent the following letter to W.R. Grace & Co., which reads:

Dear Sirs:



             Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 4 of 40
       We are required by Federal law to obtain Material Safety Data Sheets for all material we use in the
       manufacturing of our product, pyrometric cones.



       We are currently using and purchasing from your organization Industrial #2 expanded vermiculite.
       Although this material does not go directly into our product, it is used as a packaging material.



       We would appreciate obtaining the above mentioned Material Safety Data Sheets from you along
       with any other data on Industrial #2 expanded vermiculite which may be valuable to us.



       (Exhibit 6, Orton Letter to W.R. Grace & Co., 9.2.81 (originally attached to Childress 11/28/07 as
       deposition exhibit 5).



W.R. Grace & Co. responded to Mr. Fronk’s request on September 25, 1981, which reads:



       Dear Mr. Fronk:



       This is in response to your recent request for a Material Safety Data Sheet for Industrial Vermiculite
       #2 which you have been using as packing material.



       I am attaching a copy of our M.S.D.S. #Z-140, Industrial Vermiculite, Libby Source- Size #1, #2 & #3.



       #3 Expanded Vermiculite is also marketed to consumers as Attic Insulation. When processed for this
       end-use, it is more intensively screened to remove fines (vermiculite dust and tremolite) and in
       some cases, it is treated with a binder of the user to airborne tremolite fiber. You may wish to
       purchase this to limit dust exposure. It is readily available at most building supply houses.



       We have prepared the attached Material Safety Data Sheet in a form that is most meaningful to
       technically aware industrial end-users who will be aware of the responsibilities placed on them by
       OSHA Regulations.




         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 5 of 40
        It has been our experience, handling significant tonnages of expanded products in our own
        manufacturing plants, that good industrial hygiene practices will limit the airborne exposures of
        employees to extremely low levels.



        (Exhibit 7, W.R. Grace & Co. letter to Orton, 9.25.81 (originally attached to Childress 11/28/07 as
        deposition exhibit 6).



As referenced in this September 25, 1981 letter, W.R. Grace attached its MSDS for Industrial Vermiculite #2,
dated June 10, 1977. This MSDS states:

        •     Synonyms for this materials include Expanded Libby, Montana Vermiculite;
        •     Industrial Vermiculite #2 (which Orton used as a packing material) contains naturally occurring
              contaminant tremolite;
        •     OSHA defines tremolite as asbestos;
        •     The physical handling given to expanded Vermiculite can release both airborne fibers and
              nuisance dust;
        •     When using Industrial Vermiculite #2, the product should be dampened slightly or one should
              employ other techniques which control airborne fibers and dust;
        •     Personal protective equipment should be used to meet exposure limits.


        Id.

7. Libby Montana Vermiculite
A vermiculite mine located seven miles northeast of Libby, MT (population ~2,700, with nearly 12,000 in
the surrounding area) supplied up to 80% of the world’s supply of vermiculite from the early 1900s
through 1990 (USEPA, 2012a). Vermiculite expands or pops when heated, creating pockets of air that
made the material suitable for use in building insulation and as a soil conditioner. Vermiculite from the
Libby mine is contaminated with a toxic form of naturally-occurring fibrous and non-asbestiform
amphibole in veins throughout the deposit (Pardee and Larsen, 1929). Approximately 30-40% of the
amphiboles are asbestiform and include winchite, richterite, tremolite and magnesioriebeckite; differing
in their relative proportions of cations (Mg, Ca, Fe, Na, K) (Meeker et al., 2003; Bandli et al., 2003;
Gunter et al, 2003; Sanchez et a., 2008; Gunter and Sanchez, 2009). This amphibole mineral mixture is
commonly referred to as Libby amphibole (LA).

Expanded vermiculite was used in numerous commercial products throughout the 20th century. The
largest size or grade 1 was used as a loose-fill insulation (attic and wall cavities) in dwellings and
buildings and in refrigerators and furnaces (Keigel, 1940). In addition, expanded vermiculite has been
used in potting soils and other horticultural products, and it has also been used as a packaging material
and was sold by gardening stores as a gardening product (Potter, 1997, USEPA, 2000).

Other uses include an aggregate for insulation plasters, manufacture of fire-resistant, insulating wall-
boards and acoustic tile. Very fine sizes were reported to be used as extenders in gold and bronze




            Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 6 of 40
paints and inks due to their silver to gold colors that were produced upon expansion (Keigel, 1940).
Commercial names for expanded vermiculite include Unifil, Porosil, Zonolite®, and Monokote® (Keigel,
1940; Bandli and Gunter, 2006).

8. Amphibole Occurrence in Vermiculite
An EPA sponsored study (Atkinson et al. 1982) was conducted to determine the amount of asbestiform
minerals in vermiculite from three U.S. mining operations; Zonolite Mountain and two South Carolina
mines. The estimated content of LA (referred to as tremolite/actinolite) in Libby raw ore at the head
feed was reported as 21-26% (by weight) and in processed ore (beneficiated and sized) was reported as
0.3 to 7 % (by weight) (Atkinson et al. 1982). Amphibole asbestos, reported as temolite/actinolite and
anthophyllite, was also detected in South Carolina processed and unprocessed vermiculite, but in
“substantially lower” concentrations (<1% by weight) for the fibrous phases (Atkinson et al. 1982).
Amandus et al. (1987) reported LA concentrations from internal company (W.R. Grace Co.) sampling in
raw ore at the head feed and concentrate as 3.5 – 6.4 % and 0.4 – 1.0 % (by weight), respectively.

The amphibole content has also been studied in expanded vermiculite. Moatamed et al. (1986)
reported amphibole asbestos concentrations of 0.8 – 2 % and 0.6% for two samples of grade 2 and 3
unexpanded and expanded Libby vermiculite, respectively. A study conducted by the USEPA (2000)
revealed asbestos concentrations of 0 to 2.8 % (by weight) in Zonolite brand expanded vermiculite sold
in Seattle area retail stores for lawn and garden care use.

Bulk vermiculite samples collected from attic spaces as a component of attic insulation disturbance
based studies have revealed amphibole asbestos concentrations from non-detect to 10% (Cowan, 1997;
USEPA, 2003a; Ewing et al., 2010: Spear et al., 2012). Forty Montana homes (outside of Lincoln County,
MT) containing VAI all revealed the presence of LA asbestos in bulk samples (Spear et al., 2012).

9. Toxicity of Libby Amphibole Asbestos
Occupational exposure to LA is associated with significant increases in asbestosis, lung cancer, and
pleural cancer compared to the rest of the U.S. population (Sullivan, 2007). In 2009, the U.S.
Environmental Protection Agency (EPA) designated the town of Libby, Montana, a public health
emergency (USEPA, 2009). This was the first and only time the EPA has made this determination under
the Comprehensive Environmental Response, Compensation and Liability Act (CERCLA).

One of the earliest publications associating Libby vermiculite with pulmonary changes focused on a
worker population from a Marysville, Ohio fertilizer plant that had utilized vermiculite from the Libby
mine and South Africa (Lockey et al., 1983). This cohort became the basis for the RfC published by EPA
(2014a). Significant correlations were observed with respiratory symptoms (shortness of breath and
pleuritic chest pain) and cumulative fiber exposures (Lockey et al., 1984). Studies focusing on Libby
workers soon followed.

McDonald et al. (1986) included a cohort of 406 men employed at the mine for at least one year prior to
1963 and followed them until 1983. Compared with white men in the U.S., the cohort experienced
excess mortality, with standard mortality ratios (SMRs) of 2.45, 2.55, 2.14 for respiratory cancer, non-
malignant respiratory disease (NMRD), and accidents, respectively. Standard mortality ratios are



         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 7 of 40
defined as the observed number of cases over expected. The proportional mortality for the four
identified mesothelioma deaths was 2.4%. Data collection for a parallel study sponsored by the National
Institute for Occupational Safety and Health (NIOSH) was initiated at approximately the same time
(Amandus et al. 1987; Amandus and Wheeler, 1987) and included 575 men employed at the mine for a
minimum of one year prior to 1970. Similar to the McDonald et al. (1986) study, SMRs were 2.23, 2.43,
and 1.44 for respiratory cancer, non-malignant respiratory disease and accidents, respectively (Amandus
and Wheeler, 1987). These early occupational-based studies demonstrated strong exposure
years/response relationships (McDonald et al., 1986; Amandus and Wheeler, 1987; Antao et al., 2012).

McDonald published additional work in 2004 in which he updated epidemiology data for his original 406
man cohort, following them until 1999 (McDonald et al., 2004). The SMRs reported in this update for
lung cancer and non-malignant respiratory disease were 2.40 and 3.09, respectively. The proportional
mortality for the 12 identified mesothelioma deaths was 4.21%. An all-cause linear model implied a 14%
increase in mortality for mine workers exposed occupationally to 100 f/mL/yr and approximately 3.2%
increase for the general population exposed to 0.1f/mL for 50 years. This study also reported overall
proportional mortality from mesothelioma in a cohort of vermiculite miners exposed to fibrous
amphibole in Libby, Montana, similar to that for crocidolite miners in South Africa and in Australia, and
over 10 times higher than that in Quebec chrysotile miners.

An additional NIOSH sponsored study included a cohort of 1,672 Libby miners, millers, and processors in
1982 and followed subjects through 2001 (Sullivan, 2007). Compared with U.S. white men, SMRs for
asbestosis, lung cancer, and cancer of the pleura were 165.8, l.7, and 23.3, respectively, with observed
dose related increases in asbestosis and lung cancer. An update of the Sullivan (2007) cohort was
published recently (Moolgavkar et al., 2010), revealing similar SMRs to Sullivan. In addition, estimates of
relative risk for lung cancer, non-malignant respiratory disease, and total mortality were 1.2, 1.4, and
1.06, respectively, with 95% confidence intervals of [(1.06, 1.17), (1.09, 1.18), and 1.04, 1.08)]
(Moolgavkar et al., 2010).

One of the latest updates regarding vermiculite worker mortality (Larson et al., 2010), with a cohort of
1862 Libby miners, demonstrated a clear exposure response relationship between cumulative Libby
amphibole fiber exposure and asbestosis, lung cancer, mesothelioma, and NMRD mortality. A limitation
noted for earlier epidemiology studies evaluating lung cancer SMRs in Libby mine and mill workers was
the lack of control for cigarette smoking. Bias analysis revealed that cigarette smoking had minimal
impact on the exposure response relationships reported in this study (Larson et al., 2010; reviewed by
Antao et al., 2012). An additional conclusion from this study was the association between Libby
amphibole fiber exposure and cardiovascular mortality based on a rate ratio of 1.5 with a 95%
confidence interval of 1.1 to 2.0 (Larson et al., 2010).

A follow-up to the Lockey et al. (1984) Marysville, Ohio fertilizer plant study revealed pleural changes in
28.7% of the cohort (Rohs, et al., 2008). As noted previously, this cohort was the basis for the proposed
Libby amphibole RfC. Pleural changes were originally reported in 2.2% of the overall cohort and 8.4% of
the highest cumulative fiber exposure group (Lockey et al., 1984). The study is significant in that the




          Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 8 of 40
cohort was based on exfoliation plant workers outside of Libby, MT, with relatively low cumulative fiber
exposure levels compared to those described in the Libby mine and mill worker studies.

In addition to epidemiology studies that considered Libby mine and mill workers, research has also
included studies evaluating ARD mortality among Libby community members. A cross-section interview
and medical testing of 7,307 persons who had lived, worked or played in Libby for at least six months
prior to 1991 was conducted in 2000 and 2001 by the Agency for Toxic Substance and Disease Registry
(ATSDR) investigators (Peipins et al., 2003). Of the 6,668 participants > 18 years of age who received
chest radiographs, pleural abnormalities and interstitial abnormalities were observed in 17.8% and < 1%
of the participants, respectively. Participant interviews revealed that the factors most strongly
associated with pleural abnormalities were being a former vermiculite mine or mill worker, age, having
been a household contact of a former vermiculite mine or mill worker, and being male (Peipins et al.,
2003).

In 2008, a clinical and exposure summary report for 11 individuals diagnosed with mesothelioma who
were not Libby mine or mill employees was published (Whitehouse et al., 2008). All cases were non-
occupationally exposed individuals. The authors reported pleural and peritoneal mesothelioma
associated with secondary exposure to LA and concluded that exposure most likely resulted from Libby
amphibole contamination in the community, the surrounding forested area, and areas in proximity to
the Kootenai river and railroad tracks that were used to transport vermiculite concentrate (Whitehouse
et al., 2008). The mean LA occupationally related mesothelioma latency period has been reported as 35
years (Case, 2006). The latency period reported for these non-occupational cases was 13-67 years from
the first known exposure (Whitehouse et al., 2008).

In terms of both occupational and non-occupational mesothelioma cases, current mortality figures
indicate one new case per year in Lincoln, County, Montana (McDonald et al., 2004; Case, 2006;
Whitehouse et al., 2008). Lincoln County has the third highest age-adjusted mesothelioma death rate in
the nation with a rate of 56.1 per million population (NIOSH, 2008).

A community study of Libby residents who were children (< 18 years) when the vermiculite mine closed
in 1990 revealed a positive association between self-reported respiratory outcomes and certain
activities with potential Libby amphibole exposure pathways (Vinikoor et al., 2012). Of the 1,003 study
participants, 10.8% reported usually having a cough, 14.5% reported experiencing shortness of breath
when walking up a slight hill or hurrying while on level ground, and 5.9% reported having coughed up
bloody phlegm in the past year. Handling vermiculite insulation was positively associated with three of
the four outcomes examined compared with never handling vermiculite insulation. No association was
found between vermiculite insulation in the home and respiratory symptoms and no association was
found between any of the activities and abnormal spirometry (Vinikoor et al., 2012).

A community study was conducted in a densely populated urban residential neighborhood in
Minneapolis, Minnesota where an expansion facility processed Libby vermiculite ore from 1938 to 1989
(Alexander et al., 2012). In addition to commercial vermiculite products such as Zonolite® insulation and
Monokote® fireproofing, the facility produced a waste material reported by the Minnesota Department




         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 9 of 40
of Health to contain 10% amphibole asbestos (Alexander et al., 2012). The waste product was piled on
the property and offered to the community for use in gardening, driveway fill materials, etc. The
prevalence of pleural abnormalities obtained for the 461 participants was 10.8%. The odds ratio
associated with direct contact with vermiculite ore waste or ever playing in waste piles and pleural
abnormalities was 2.78 (95% CI: 1.26, 6,10) and 2.17 (95% CI: 0.99, 4.78) when adjusted for background
exposure. Although this study was conducted outside of Libby, MT, the results suggest that community
exposure to Libby vermiculite is associated with measurable effects (Alexander et al., 2012).

In addition to pulmonary based ARD, rates of systemic autoimmune diseases (SAID) have been
evaluated in the Libby community. A follow-up case-control study was conducted among the
participants in the 2000/2001 ATSDR study (Peipins et al, 2003) with cases including subjects that
reported one of three (SAIDs) in the initial screening; systemic lupus erythematosus, scleroderma, or
rheumatoid arthritis, and controls including subjects in the initial screening that responded negatively to
questions regarding SAIDs (Noonan et al., 2006). Odds ratios among former Libby mine and mill workers
> 65 years of age of 2.14 (95% CI, 0.9-5.1) for all SAIDs and 3.23 (95% CI, 1.31 7.96) for rheumatoid
arthritis, suggest that LA exposure is associated with SAIDs (Noonan et al., 2005). Increasing SAIDs risk
estimates were reported for participants with relative increases in reported vermiculite exposure
pathways.

These epidemiologic studies demonstrate clear and significant increases in asbestos-related disease
(ARD), including asbestosis, lung cancer, and mesothelioma among former mill and mine workers. In
addition, ARD has been observed in area residents with no direct occupational exposures. The most
common health outcome among Libby residents and others with low lifetime cumulative fiber exposure
levels are pleural changes.

10. Exposure Pathway
An exposure pathway is the process by which an individual is exposed to contaminants originating from
a contamination source. An exposure pathway consists of the following five elements: (1) a source of
contamination; (2) a media such as air or soil through which the contaminant is transported; (3) a point
of exposure where people can contact the contaminant; (4) a route of exposure by which the
contaminant enters or contacts the body; and (5) a receptor population. A pathway is considered
complete if all five elements are present and connected. It is currently believed that in Libby the most
important of these exposure pathways is the inhalation of air in the immediate vicinity of an active soil
disturbance that causes a release of LA fibers from soil into the air (ATSDR, 2003a).

Grace Webster had a complete pathway of exposure to Libby Amphibole Asbestos (LA) through his work
involving Orton Company cones packaged in vermiculite. The source of contamination was vermiculite.
The disturbance of vermiculite contaminated with LA through her work activities dispersed asbestos
fibers into the air and into her breathing zone. Grace Webster performed ceramics work using Orton
cones for over 30 years and all of her students performed the same work with the kilns and pyrometric
cones. On an average week, Grace Webster used dozens of pyrometric cones in her ceramics classes.
She was exposed to visible dust from the vermiculite when she opened the cardboard boxes and sifted




        Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 10 of 40
through the vermiculite to get the pyrometric cones. The dust from the vermiculite packing would also
be carried out on the cones from the boxes and this dispersed visible dust into her breathing zone. She
was also exposed to visible dust from the vermiculite when she would dump the boxes of cones onto a
tray to access the cones. Grace Webster used brooms to sweep up the dust and debris from the
vermiculite packing material and this dispersed visible dust into her breathing zone. Throughout her
career, Grace Webster used kilns and pyrometric cones packaged in vermiculite, and she continued to
be exposed to visible dust containing LA from the same vermiculite packing material on a regular basis.

Asbestos residence time in the air is determined primarily by particulate thickness; however it is
influenced by other factors such as length and static charge. The average thickness of LA fibers is 0.4 μm
and ranges from approximately 0.1 to 1.0 μm. The suspension of LA in air is measured in “half times”
which is the amount of time it will take 50% of LA particles to settle out of the air column. A particle with
a thickness of 0.5 μm has a half time of approximately two hours, assuming the source of disturbance
has been removed (CDM, 2009).

Larger particles will settle faster; a particle of 1 μm has a half time of about 30 minutes. Smaller LA
particles may stay suspended for significantly longer. The typical half time for a 0.15 particle is close to
40 hours (CDM, 2009).

Activity-specific testing found that the half-time of LA suspended by dropping vermiculite on the ground
was about 30 minutes. LA suspended from disturbing vermiculite insulation settled within approximately
24 hours (CDM, 2009).Once suspended, LA moves by dispersion through air. LA concentration will be
highest near the source and will decrease with increasing distance.

11. Fiber Re-entrainment
Because of their shape and small size, asbestos fibers, particularly those of respirable dimensions,
remain airborne for hours once they are introduced into the air. Once they are airborne the asbestos
fibers will drift long distances from their source. Movement and air turbulence causes fibers that have
settled out of the air to be reintroduced (re-entrained) into the air and to drift long distances from their
source. In addition, the human traffic on a worksite can also be expected to disburse asbestos
throughout the entire work area. For this reason, asbestos fibers do not respect work areas or job
classifications. It has been repeatedly demonstrated that a source of asbestos emission in the air puts
everyone in the general vicinity (bystander exposure) at risk. Because of the microscopic size of
asbestos fibers, and their aerodynamic properties, typical housekeeping activities such as sweeping tend
not to remove that asbestos from the plant. Rather, such activities have the effect of stirring up and re-
entraining the asbestos that is in the location, ensuring that it is available for inhalation by workers in
the vicinity.

12. Evidence of Fiber Release From Source Media Containing < 1% Asbestos
In summary, research by the U.S. EPA and others has shown that disturbance of matrices (e.g., soil,
vermiculite insulation) containing asbestos concentrations identified by the lower detection limits of
PLM—well below 1% asbestos by weight, can generate potentially hazardous exposures.
Fiber release studies in chambers or activity based sampling performed by workers equipped in personal
protective equipment mimic the various types of activities conducted by people to determine whether



         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 11 of 40
asbestos fibers in a source media could be released into the breathing zone of individuals conducting
these activities. The concentrations of asbestos fibers measured by personal and area monitoring
during the various planned activities are used to estimate risks associated with these activities.

EPA 2004. Memorandum Clarifying Cleanup Goals and Identification of New Assessment Tools for
Evaluating Asbestos at Superfund Cleanups. Office of Solid Waste and Emergency Response. OSWer
9345.4-05.

        Memorandum stated that regions should not assume that materials containing less that 1
        percent asbestos do not pose an unreasonable risk to human health. The 1 percent threshold
        concept was related to the limit of detection for the analytical methods and the 1 percent
        threshold in soil/debris as an action level may not be protective of human health. The 1 percent
        threshold is not risk-based and an accurate exposure value could only be determined through
        site sampling techniques that generate fibers from soil and bulk samples. Recent data from the
        Libby site and other sites provide evidence that soil/debris containing significantly less than 1
        percent asbestos can release unacceptable air concentrations of all types of asbestos fibers (i.e.,
        serpentine/chrysotile and amphibole/tremolite). The most critical determining factors in the
        level of airborne concentrations are the degree of disturbance and the presence of complete
        exposure pathways.

Libby Asbestos Superfund Site Residential and Commercial Properties Operable Unit 4 Libby, Montana
Remedial Investigation Report Contract No. W9128F-11-D-0023 Task Order No.: 0003 and 0007 June
2014

        LA Levels in Soil that is Non-detect by PLM
        The EPA uses PLM-VE to estimate levels of LA in soil in Libby. This is a semi-quantitative method
        that reports a sample as non-detect when the microscopist cannot observe any LA in the
        sample. However, from the studies of outdoor soil disturbance, it is evident that soils that are
        non-detect can release LA fibers to air. For this reason, the EPA used more powerful electron
        microscopy methods to estimate the average level of LA in soils that were reported as non-
        detect by PLM-VE. The results were variable between samples, but the average LA
        concentration was approximately 0.05% by mass.

Januch J, McDermott K (2004). Study of Asbestos Contamination of Former Vermiculite
Northwest/W.R. Grace Vermiculite Exfoliation Facility. US EPA Region 10, Office
of Environmental Assessment, Investigation and Engineering Unit, Seattle,
Washington.

        EPA Region 10 conducted a three phase study at the Spokane vermiculite exfoliation plant to
        determine if asbestos fibers in the soil at the site could become airborne when the soil was
        disturbed. Twelve soil specimens were collected from the site and eleven were agitated inside a
        laboratory enclosure equipped with air monitoring equipment. Ten of the eleven soil specimens
        contained asbestos that became airborne when the soil was agitated. Filters used for collection
        of air samples were analyzed with a transmission electron microscope (TEM) and were found to
        contain asbestos, with concentrations of asbestos in the air ranging from 0.051 fibers per cubic
        centimeter (f/cc) to 10.713 f/cc. Air samples were collected while performing property
        maintenance and excavation tasks at two locations on-site. Samples analyzed using TEM showed



        Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 12 of 40
       concentrations of asbestos ranging from 0.010 f/cc to 0.045 f/cc of air. Several asbestos fibers
       were also detected in filters from stationary air monitors.

EPA (December 2001), Weis Memo to Paul Peronard: Re: “Amphibole mineral fibers in
source material in residential and commercial.” Libby Site, Montana. USEPA Region 8; December 20,
2001.

       Reported release of asbestos fibers, from soil containing <1% to 6% asbestos, during removal
       activities by workers at the Screening Plant. It was demonstrated that concentrations
       significantly above the OSHA occupational limit of 0.1 f/cc were detected by personal air
       monitors in the breathing zone of workers, during routine activities including soil bagging and
       sweeping floors for most size classes as measured by transmission electron microscopy analysis.
       It is important to recognize that occupational exposure standards for asbestos are not generally
       applicable or protective for residents or workers in non-asbestos environments because
       occupational standards are intended to protect individuals who a) are fully aware of the hazards
       of the occupational environment, b) have specific training and access to protective equipment
       such as respirators and/or protective clothing and, c) actively participate in medical monitoring
       (USEPA 1995). None of these conditions apply to residents or to workers at typical commercial
       establishments. Thus, simple compliance with the OSHA standards is not evidence that exposure
       levels are acceptable in a home or in a non-asbestos workplace. Indeed, risks to residents or
       workers occur at exposure levels substantially below the OSHA workplace standards. It should
       be noted that according to OSHA estimates, 0.1 f/cc limit is recognized as being associated with
       significant risk (of 3.4 additional cancers per 1000 individuals) to workers and risks to residents
       could be higher. For example, the concentrations were:
       < 0.61 f/cc for fibers of length = 0.5 to 5 um; diameter <0.5 um
       3.055 f/cc for fibers of length = 5-10 um; diameter <0.5 um
        1.222 f/cc for fibers of length >10 um; diameter <0.5 um
        1.222 f/cc for fibers of diameter >0.5 um


Colorado Department of Public Health and Environmental, Asbestos-contaminated Soil Guidance
Document. Hazardous Materials and Waste Management Division. Revised April 2007.

       Several studies using a variety of approaches, including the state of the science, for the release
       of asbestos fibers from significantly <1% asbestos in soil/debris demonstrated that all types of
       asbestos fibers can be released into the air or breathing zone during soil disturbing activities
       resulting in unacceptable risk that is significantly above acceptable cancer risk level of 1 in a
       million at 0.000004 (4X10-6) f/cc (EPA IRIS), and even above the OSHA limit of 0.1 f/cc, in some
       cases.


EPA 2000. Office of Prevention, Pesticides and Toxic Substances (7401). EPA 744-R-00-010. August 2000.

       To simulate indoor use of vermiculite garden products and measure indoor air asbestos
       concentrations, a 10'x10'x10' containment was constructed to represent a homeowner’s garage
       or small greenhouse. None of the products tested using PLM had detectable levels of asbestos.
       Seventeen of the 36 products had detectable asbestos using TEM analysis, with five products




        Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 13 of 40
        containing greater than 0.1 percent asbestos by weight and ranging from 0.13 to 0.7 percent
        actinolite asbestos. TEM analysis during the use of Zonolite® Chemical Packaging Vermiculite
        generated airborne asbestos concentrations ranging from non-detect to 0.0769 s/cc actinolite
        >5 um in length in indoor area monitors, and 0.4171 to 0.6594 s/cc actinolite >5 um in length in
        the personal samples.

Versar, Inc. Pilot study to estimate asbestos exposure from vermiculite attic insulation. Final draft 21
May 2003. Washington DC: US Environmental Protection Agency; 2003.

        Under contract to the US EPA Versar, Inc. has also conducted a series of studies to characterize
        asbestos exposures from vermiculite attic insulation. They found significantly increased airborne
        concentrations when the vermiculite attic insulation was directly disturbed.

Ewing WM, Hays SM, Hatfield R, Longo WE, Millette JR. Zonolite Attic Insulation Exposure Studies. Int J
Occup Environ Health. 2010;16:279-90.

        Demonstrated that many routine cleaning, maintenance, and remodeling activities that disturb
        Zonolite attic insulation can generate significant airborne amphibole asbestos exposures and the
        OSHA excursion limit for asbestos of 1 f/cc during any 30-minute period was often exceeded.
        Depending on the length of the work, the OSHA eight-hour permissible exposure limit (PEL)
        would often have been exceeded. The authors stated: “When such work in attics are performed
        by homeowners, the OSHA regulations do not apply.”

Addison J., Davies L.S.T., Dwaneson A., Willey R.J. The release of dispersed asbestos fibres from soils.
Historical Research Report. Research Report TM/88/14 (1988).

        Study demonstrated release of asbestos fibers (>OSHA occupational limit of 0.1 f/mL) from soils
        containing 0.001% asbestos. Chrysotile 0.001% in intermediate soil = 0.23 f/mL by scanning
        electron microscopy; Chrysotile 0.1 % in clay = 1.17 f/mL by scanning electron microscopy;
        Chrysotile 1% in intermediate soil = 48.5 f/mL by scanning electron microscopy.

        Addison et al. (1988) recommended “that soils containing more than 0.001% asbestos are
        regarded as being capable of generating airborne fibre concentrations in excess of 0.1 f ml-1
        (the OSHA workplace standard) and that precautions to protect the workforce by wetting the
        soil, providing respiratory protection etc., are taken”.



Addison, J. Vermiculite: a review of the mineralogy and health effects of vermiculite exploitation. Reg.
Tox. Pharm. 21: 397-405 (1995).


        It would be necessary therefore to take action specifically to control for the asbestos emissions
        if soils containing higher levels than 0.001% asbestos were to be handled without significant
        health risks. Asbestos, if present in vermiculite, is likely to behave in a similar fashion; with the
        asbestos loosely dispersed and readily available for release into the air. Even relatively gentle
        handling of the vermiculite would abrade the friable asbestos, splitting fiber bundles, and




         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 14 of 40
       adding to the released fibers. Thus, even though the carcinogens legislation may impose only a
       0.1% limit for packaging and labeling, the vermiculite industries would be advised to establish
       their own target limit of 0.001% for amphibole asbestos. Most current supplies of vermiculite
       could still meet this standard (Addison, 1995).



Gordon RE, Fitzgerald S, Millette J. Asbestos in commercial cosmetic talcum powder as a cause of
mesothelioma in women. Int J Occup Environ Health. 2014 Oct;20(4):318-32).

       Three laboratories confirmed in multiple tests the presence of asbestiform anthophyllite and
       asbestiform tremolite in talcum powder products. All 50 samples of the product analyzed by
       Laboratory A showed that all the samples contained asbestos fibers; 80% containing only
       anthophyllite asbestos, 8% only tremolite asbestos, 8% anthophyllite and tremolite asbestos,
       and 4% anthophyllite, tremolite, and chrysotile asbestos.

       PLM analysis performed by Laboratory C showed that the samples contained both platy and
       ﬁbrous talc, less than 1% by volume of the PLM. One of the talcum powder samples was found
       to contain 4% anthophyllite by XRD. By TEM analysis all nine samples were positive for
       amphibole asbestos, primarily anthophyllite, and were conﬁrmed with zone-axis electron
       diffraction measurements. At least ﬁve asbestos ﬁbers per sample were recorded in each
       sample, with concentrations ranging from 0.004 to 0.9% by weight and from 3 to 200 million
       asbestos ﬁbers per gram of ﬁbers greater than 0.5 um in length with at least a 5:1 aspect ratio.

       Glove box simulation testing was performed by Laboratory B and full chamber testing was
       performed by Laboratory C for releasability of asbestos into the air. The asbestos concentration
       in the breathing zone of the talc user during shaker application was 1.9 F/cc. The asbestos
       concentration in the breathing zone of the bystander was 0.5 F/cc. The asbestos concentrations
       in the breathing zone of the talcum powder user during puff application were 5 and 3.5 F/cc.
       The short term sample in the breathing zone of the applier had an asbestos concentration of 13
       F/cc. The asbestos concentrations in the breathing zone of the bystander were 4.9 and 3.5 F/cc.

       Full chamber testing in a bath-sized room performed by Laboratory C confirmed the finding for
       asbestos fiber release during the glove box testing, showing significant concentrations of
       anthophyllite, tremolite and occasionally chrysotile.

MAS Project 14-1852. Below the Waist Application of Johnson & Johnson Baby Powder. William Longo et
al. September, 2017.

       Approximately 4 grams of baby powder were applied to the lower body of an investigator to
       determine the potential exposure levels of an individual to amphibole asbestos fibers while
       applying Johnson & Johnson baby powder. Air samples were analyzed by NIOSH 7400 PCM and
       NIOSH 7402 TEM.

       During the Johnson’s Baby Powder application procedure, personal breathing zone and area
       samples were collected over a period of 5 minutes. Samples analyzed by NIOSH 7400 PCM
       analysis found that four personal sample results ranged from 3.85 f/cc to 5.86 f/cc with an
       average mean of 4.52 f/cc. Area sample results were 0.28 f/cc to 0.58 f/cc with an average mean
       of 0.41 f/cc.



        Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 15 of 40
       Four personal PCM filters analyzed by NIOSH 7402 TEM method showed the percent tremolite
       asbestos fiber concentration ranging from 42.9% to 76.9%, resulting in a PCM equivalent range
       of 1.81 f/cc to 4.51 f/cc with an average mean of 2.57 f/cc.

       NIOSH 7402 TEM method was also used to quantify the airborne fibrous talc concentrations in
       four personal air samples, and the fibrous talc concentrations ranged from 0.60 f/cc to 1.86 f/cc
       with an average mean of 1.51 f/cc.

MVA 17 July 2018. Report of Results: MVA12466. Analysis of Vermiculite Packing Material of Orton
Pyrometric Cones. Sean Fitzgerald. Scientific Analytical Institute. March 14, 2019.

       Ten of the samples containing vermiculite packing materials were found by TEM to be positive
       for Libby amphiboles. Nine of the fourteen vermiculite packed Orton Pyrometric Cones boxes
       contained fibers consistent with Libby amphibole mineral fibers. PLM results of six samples
       confirmed the presence of tremolite/actinolite asbestos.


       Asbestos releasability was assessed by air sample analysis during simulation of product use,
       consistent with normal product use, in a controlled environment. Amphibole fibers and bundles
       were found with characteristic asbestiform morphology, crystalline structure by SAED,
       appropriate ratio of elements to chemical formulas of those minerals as determined by EDS.
       Average concentrations of airborne asbestos fiber structures per cubic centimeter (str/cc) of the
       product ranged from 0.416 to 11.72 Structures/cc.

13. Knowledge of Asbestos Hazards in Scientific and Occupational Medicine Literature
 The asbestos industry started in the 1870's with asbestos components used in insulation,
 materials to withstand high temperatures, and numerous other industrial applications (Castleman,
 1996). The earliest case study reports potentially linking asbestos exposure with pulmonary
 disease were published in Great Britain. The Lady Inspectors of Great Britain provided some of
 the earliest documentation of asbestos related health hazards when they included asbestos work
 as one ofthe four dusty occupations under investigation in 1898 due to "injury to bronchial tubes
 and lungs medically attributed to employment" (Deane, 1898 as reported by Castleman, 1996
 and Greenburg, 1999). In the early 1900's, there were case study reports of pulmonary disease
 in asbestos plant workers in Great Britain, France, Italy, and Germany (Castleman, 1996).

 In the U.S. in 1917, Pancoast, Miller and Landis, in an attempt to characterize increased
 thickening observed in individuals examined for tuberculosis and other conditions
 (pneumoconiosis), examined the chests of workers engaged in dusty occupations in a
 roentgenologic study. Fifteen asbestos workers were included in the 137 individuals examined.
 Fibrous tissue and localized fibrosis was observed in asbestos workers (Pancoast, et al., 1918).

 By 1918, Hoffman, a statistician with the Prudential Life Insurance Company, recognized asbestos
 work as a hazardous trade. "In the practice of American and Canadian life insurance companies,
 asbestos workers are generally declined on account of the assumed health-injurious conditions
 of the industry" (Hoffman, 1918).

 While there was documentation of pulmonary disorders associated with asbestos exposure in the
 early 20th century, Dr. W.E. Cooke, an English pathologist, was the first to describe fibrosis of the




        Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 16 of 40
lungs due to asbestos exposure in medical literature (Cooke, 1924 and Cooke, 1927). The subject
of Cooke's papers was a 33 year old female that worked in the spinning room of a Rochdale
asbestos company. Additional case reports soon followed, including work by Thomas Oliver, an
M.D. who focused on occupational disease. His work, which was published in British and U.S.
medical journals (Oliver, 1927a; 1927b) described asbestos manufacturing as a "familial"
occupation with generations of females. Two of these women who worked in the asbestos
industry were the subject of his case studies describing pulmonary asbestosis (Oliver,
1927a; 1927b). While Cooke is cited in some textbooks as being the first to coin the term
"asbestosis", some credit it to Oliver (Bartrip, 2003). Gloyne (1933) described the microscopic
appearance of asbestosis and anatomical changes observed with various stages of the disease.

Soon after the Cooke and Oliver publications, Dr. Merewether, as British medical inspector, was
instructed to determine whether or not a health risk was truly present in the asbestos industry.
Meriwether and Price examined 363 asbestos workers who did not have previous work in dusty
occupations. Variables considered included length of employment and dustiness of the job.
Twenty six percent of those examined had asbestosis. When subjects working less than five years
were excluded, the incidence of asbestosis increased to 35 percent. The number of years
employed in the asbestos industry was a primary risk factor for disease (Merewether, 1930a;
Merewether, 1930b). In addition, to illustrating the incidence of asbestosis in the asbestos
industry, Merewether and Price discussed the importance of dust suppression tactics, focused on
the importance of clinical exams in diagnosis of disease, and associated the inhalation of asbestos
dust with a fatal disease. In addition to British publications, Merewether's work was published in
the U.S. Journal of Industrial Hygiene (Merewether, 1930b).

Although the "deadly nature of asbestos dust was widely known in medical, public health and
industry circles in the 1930s, the consumption of asbestos rebounded strongly after the worst
years of the great depression" (Castleman, 1996).

Drinker and Hatch (1936) described the disabling pneumoconiosis associated with asbestos
exposure as asbestosis with characteristic symptoms and chest X-rays in their book "Industrial
Dust." The same year, the Illinois Workers Compensation Act recognized asbestosis as a
compensable occupational disease and required employers in the state of Illinois including John
Crane, Inc. and Crane Co., to affirmatively elect whether to pay compensation under the Act or
continue to be liable in the tort system.

In 1938, an epidemiologic study of 541 workers in four asbestos textile plants in North Carolina
was published (Dreessen et al., 1938). Along with job classifications and work history data, dust
sampling was conducted in the plants. The primary variables identified in occupational groups
affected by asbestosis were average concentration of dust exposure and length of employment.
Since only three cases of asbestosis were observed at dust exposure concentrations less than 5
million particles per cubic feet (5 mppcf), Dreessen et al., (1938) proposed that "if asbestos dust
concentrations were kept below this limit new asbestosis cases would not appear." This was the
first federally proposed recommended exposure limit for asbestos. The Dreessen et al., (1938)
study also described the discrepancies between U.S. and British factories in terms of dust control
practices, with British factories employing greater dust control measures. Also in 1938 the




       Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 17 of 40
Pennsylvania Workers Compensation Act recognized asbestosis as a compensable occupational
disease.

In the 1930s through the early 1940s, individual case reports describing lung cancer in the
presence of pulmonary asbestosis were frequently published in literature (Lynch and Smith,
1935; Gloyne, 1935; Gloyne 1935b; Egbert and Geiger, 1936; Gloyne, 1936; Lynch and Smith,
1939; Holleb and Angrist, 1942). Subjects in the 1930s case reports worked as weavers, spinners,
and misc. areas of asbestos plants. In the 1940s, pipe insulators were included in these case
reports (Holleb and Angrist, 1942). In a summary of three additional case reports, Hamburger
(1943), noted that the total number of case reports describing the co-incidence of primary
carcinoma of the lungs and pulmonary asbestos was up to 19. While Lynch and Smith (1939)
suggested that asbestosis was a predisposing factor in carcinoma ofthe lung, Hamburger (1943)
concluded that "statistical calculations and morphologic studies did not reliably answer the
question of whether asbestosis has to be considered as an etiologic factor in pulmonary
carcinoma."

In a 1942 U.S. publication, Hueper (1942) cited case reports to suggest occupational causation of
an asbestos cancer hazard. However, Hueper further noted the need for more clinical,
pathological, and statistical studies to define cancer risks associated with asbestos exposure. A
year later, in Germany, "asbestos in combination with lung cancer" was considered a state
compensable occupational disease (Castleman, 1996; Literature of Industrial Hygiene Abstracts,
 1944).

In 1944, asbestos was identified as a physical or chemical agent known to or suspected of causing
occupational cancer in the Journal of the American Medical Association (JAMA, 1944).
Occupational cancers were defined as those "elicited by exposure to the agents in the course of
regular occupations." The same year, the Virginia Workers Compensation Act recognized
asbestosis as a compensable occupational disease.

In 1949, Wyers, the medical advisor to the South African crocidolite Cape asbestos fields,
recommended that, for humanitarian reasons, additional preventive action might be implemented
promptly rather than waiting for further evidence of the carcinogenicity of asbestos (Greenberg,
1999; Wyers, 1949). The same year, the Journal of the American Medical Association, published
an editorial in its monthly journal which concluded that asbestosis was now a proven cause of
lung cancer. (JAMA 8/13/49 “Asbestosis and Cancer of the Lung”, p. 1218)

In 1951, Vorwald et al. published a summary of case studies conducted at the Saranac lab
describing experiments conducted on animals exposed to various kinds of asbestos dust.
Inhalation and intratracheal injection techniques were used on guinea pigs, rabbits, cats, dogs,
rats and mice to investigate tissue reactions. Vorwald et al. concluded that the rabbit, guinea pig
and rat animals, but not the mouse and dog, developed peribronchial lung fibrosis similar to
human asbestosis after being exposed to chrysotile asbestos. In addition, he concluded that long
fibers (20 to 50 microns) were essential in the production of this fibrosis and that as the asbestos
concentration increased, the pulmonary reaction time decreased. While chrysotile asbestos was
the primary mineral discussed in Vorwald's comment and summary, it is important to note that
similar peribronchial lung fibrosis observations were made with amphibole mineral species,




       Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 18 of 40
including tremolite (Vorwald, et al., 1951 (Tables 15 and 16)). At the time of Vorwald's
publication, tremolite was reported to be the primary amphibole contaminant within the Rainy
Creek Complex, the source of Zonolite insulation (Pardee and Larsen, 1929; Bassett, 1959;
Boettcher, 1966).

Doll (1955) is credited with the first published epidemiologic study of lung cancer mortality and
asbestos workers. Doll noted that from 1935 to the time ofhis publication, among the study
group, there were 61 cases of lung cancer in individuals with asbestosis. His review of 105
mortality records for Turner Brothers asbestos workers identified 18 lung cancer cases, 15 in
association with asbestosis. He followed up with a group of 113 workers that were employed for a
minimum of 20 years in scheduled areas of the factory (those scheduled under 1931 British
Asbestos Industry Regulations as being "dusty"). There were 11 lung cancer deaths among this
group, (all with asbestosis). Doll also defined an average period between the worker's initial
employment in the asbestos industry and death. By 1956, New York (Buffalo Pumps' home state)
required employers to prevent "air contamination" from asbestos and other hazardous substances
in the workplace.

The text "Asbestos- From Rock to Fabric" from the Textile Institute, 1956, was published to
address the need for a comprehensive work on asbestos, including a chapter on asbestos gaskets
and packing. This book discussed all of the various uses of asbestos, asbestos dust and asbestos
dust control, asbestosis and lung cancer, and referenced recent medical and industrial hygiene
literature of interest including the following and many others:

   • Vorwald (1951) where the "Inhalation or injection of asbestos fibres caused
     peribronchiolar fibrosis similar to human asbestosis in guinea-pigs, rats, rabbits, and cats,
     but not in dogs or mice."
   • Carcinoma and asbestosis of the lung in Owen in the British Journal Cancer (5, 382-3)
     where Asbestosis of the lung was found 20 years after the patient had worked in an
     asbestos factory for one year (including a photograph of a pleural cancer).
   • Asbestosis (Sayers and W. C. Dreesen 1939) in the American Journal of Public Health,
     stating "Data so far obtained indicate that 5 million particles/cu.ft. is the maximum safe
     concentration."
   • Lung carcinoma caused by asbestos inhalation Boemke (1953) in Med. Monatsschr
     where "The relation between fibrotic changes caused by asbestos deposits in the lung and
     carcinoma is discussed."
   • The pathology of diseases due to the inhalation of dust (Boemke, 1947) in Med.
     Monatsschr where "pulmonary disorders due to Aluminium dust, and asbestosis are
     discussed. Attention is called to the association of asbestosis with pulmonary carcinoma,
     the latter almost always taking the form of carcinoma of the pavement epithelium."
   • Mortality from lung cancer in asbestos workers (Doll, 1955) in Brit. ].Ind. Med. where
     "Among 105 persons who had been employed at one asbestos works, and for whom the
     cause of death was determined at autopsy, 18 showed lung cancer. Of these 18, 15 also
     showed asbestosis..."
   • Destruction of mineral particles and fibres in the lung after exposure to asbestos dust
     (Knox and Beattie, 1954) in Arch. Ind. Hyg. Occ.Med. where "Examination of lungs from




       Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 19 of 40
       27 cases where asbestos exposure showed that the greatest proportion of particles
       were in the 5 to 25).!. Range" (Carroi-Porczynski, 1956).

Wagner et al., (1960) discussed 33 histologically proven case studies of mesothelioma of the
pleura. An association with asbestos originating from the South African Cape crocidolite asbestos
field was observed in 28 of the cases, while four cases were associated with the asbestos industry.
While this was the first major summary of mesothelial case studies observed,
individual cases, (one to two workers) were reported as early as 1933 (Gloyne); however,
asbestos was not reported to be associated with pleural mesothelioma until 1943 (Wedler). In
terms of the association between asbestosis and mesothelioma, Cartier (1952) described this
relationship as "minimal" and "none" in a summary of two Canadian chrysotile case studies of
mesothelioma. O’Donnell (1966) studied multiple mesothelioma cases in a plant that “used
the chrysotile type of asbestos fiber almost exclusively” and found no relationship between
asbestosis and mesothelioma.

In 1963, a study of asbestos insulation workers in New York and New Jersey revealed 10
mesothelioma deaths (Selikoff et al. 1963). While this and subsequent publications (Selikoff et
al., 1964; Selikoff and Hammond 1965-66) expanded asbestos exposure and disease research
from asbestos mining and asbestos factory workers to those that used asbestos-containing
materials in their occupations (Bartrip, 2003), asbestosis in workers who handled asbestos-
containing products was observed as early as the 1930's.

Asbestosis in workers who handled asbestos-containing products was observed as early as the
1930's. Merewether and Price (1930) described the risk of asbestos dust exposures for secondary
users of asbestos-containing products. Ellman (1934) reported asbestosis in an insulation worker,
and more than 20 cases of asbestosis among secondary users product of asbestos products were
reported by 1949 including cases among workers applying spray insulation on ships. Frost et a!.
(1956) reported high risk of pleural calcification and asbestosis among insulators. In the 1956
annual report of the Chief lnspector of Factories, lagging or insulation work was recognized as
hazardous (Selikoff and Hammond, 1965).

Pleural mesothelioma in insulation workers were reported as early as 1947 (Massachusetts
General Hospital, 1947; Vander Schoot, 1958; Eisenstadt and Wilson, 1960). McVittie (1965)
reported the occurrence of asbestosis among secondary users of asbestos products, and he
reported the occurrence of asbestosis among maintenance workers, noting that maintenance work
was an important cause of asbestosis. MeVittie referred to the Federal and Workshops Act 190 I
in which the Secretary of State issued a certificate to the effect that "the manipulation of asbestos
and the manufacture and repair of articles composed wholly or partly of asbestos and processes
incidental thereto are dangerous." McVittie (1965) also referred to the Industrial Injuries Act of
1930 where compensation for pneumoconiosis was provided for "the working or handling of
asbestos or any admixture of asbestos" and "the manufacture or repair of asbestos textiles or
other articles containing or composed of asbestos." L i e b e n ( 1 9 6 7 ) r e p o r t e d
mesotheliomas from brief exposures to asbestos, from living in the vicinity
of an asbestos plant, and from working with asbestos insulation products.




       Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 20 of 40
Selikoff and Hammond (1965) reported that 86% of asbestos insulators with more than 20 years
since first employment had radiographic evidence of asbestosis, and insulators were also shown
to be at high risk of lung cancer and mesothelioma (Hammond et al., 1965). Craft workers who
have been found to be at risk of asbestosis have included insulators, welders, plumbers,
pipefitters, bricklayers, carpenters, builders, hod carriers, iron workers, and aluminum and
chemical plant workers. One report by Williams (1942) described asbestosis in an aluminum plant
worker who wore an asbestos apron and gloves and a more recent paper by Samimi (1981)
assessed the magnitude of fiber emission from asbestos gloves. Between 1946 and 1964 there
were seven epidemiological reports describing asbestosis and one describing excess lung cancers
in workers using asbestos- containing products. Abstracts, review articles, and medical textbooks
mentioned the asbestosis hazard to insulators and/or asbestos product users beginning in the
1930's. Several of these reports explicitly included asbestos product users as being at risk to lung
disease, as well as asbestos miners and textile plant workers (Hoffman, 1918; International
Labour Office, 1930; Soper, 1930; Willson, 1931; Holleb and Angrist, 1942). The hazards of
asbestos product use were also reported in engineering and safety publications, trade
magazines, and government reports in the early 1900's (See Castleman, 1996).

By 1958, the danger of exposure to asbestos dust from asbestos-containing materials, including valve
packing, gaskets, boiler lagging and pipe covering, protective clothing, shielding materials and brake
linings, and asbestos cement products, was recognized and included in the American Industrial
Hygiene Association's Hygienic Guide series 58.

Mesotheliomas have been documented repeatedly in workers at friction-product factories and
among brake mechanics, their wives and children (Egilman and Billings, 2005; Godwin and Jagatic,
1968; Teta et al., 1983; Robinson et al., 1979; McDonald et al., 1983; Newhouse and Thompson,
1965; McDonald et al., 1970; Greenburg and Lloyd Davies, 1974; Langer and McCaughey, 1982;
Huncharek et al., 1989).

Friction products may contain up to 70% chrysotile asbestos. During the process of braking,
asbestos fibers undergo abrasion and elevated temperatures which partially alters the structure of
chrysotile and some fibers lose their fibrous character. This fiber conversion process is not
complete and free asbestos fibers are found in brake wear dust. Lynch (1968) found up to 15%
asbestos in wear dust after severe braking and Rohl et al. (1977) found from 0.5 to 15.1%
chrysotile in brake wear debris. Free fibers longer than 5 urn have been found in brake wear debris
(Rohl et al., 1976). Brake maintenance procedures can result in asbestos exposures to both
mechanics and bystanders, particularly during the use of compressed air to blow debris from the
brake assembly. In addition, extremely high concentrations of airborne asbestos fibers can be
produced during the grinding of new brake linings if conducted without local exhaust ventilation
(Rohl et al., 1976; Lorimer et al., 1976; Kauppinen and Korhonen, 1987). Exposures during sanding
and grinding would be the same as seen in the asbestos friction product plants and would include
high concentrations of fibers longer than 5 urn (Dement and Wallingford, 1990). Merewether and
Price (1930) discussed significant exposures to asbestos during the
manipulation of asbestos-containing brakes and clutches and stated that "the amount (of dust) is
considerable at sawing and grinding machines" and recommended the use of local exhaust
ventilation.




       Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 21 of 40
   Numerous studies have demonstrated that mechanics who worked with asbestos containing
   brakes without dust-control measures were exposed to asbestos dust. This is particularly true
   when the mechanic grinds, files, or sands the new asbestos brake and uses compressed air or dry
   brushing to clean out wear dust from old asbestos brakes. Rohl et al. (1976) reported that
   chrysotile asbestos was found in all dust samples taken from car brake drums, with 2-15% in each
   sample in both fiber and fibril forms, with average concentrations from blowing the dust of
   16 fibers/ml of air and that measurable concentrations were also found up to 75 feet from the
 · actual worksite some 15 min after blowing out ceased. Lorimer et al. (1976) found mean fiber
   concentrations of 3.8 fibers/ml among New York brake repair workers, which is similar to other
   studies that show intact chrysotile fibers may be released from brake materials. Up to 8.2 f/cm3
   was found during cleaning of the drum brakes of passenger cars using a compressed air jet to
   remove the brake dust Kauppinen and Korhonen (1987). Roberts et al. (1982) reported time-
   weighted average (TWA) exposures of about 0.2 f/cc and peak exposures of about 15 f/cc while
   using dry brushing, wet brushing, or compressed air during brake repair. Both the EPA and OSHA
   have issued guidance to reduce the risk of disease from asbestos exposure during brake work.


14. Asbestos Exposure and Mesothelioma
All forms of asbestos are carcinogenic to humans. There is sufficient evidence in humans and
experimental animals for the carcinogenicity of all forms of asbestos (chrysotile, crocidolite, amosite,
tremolite, actinolite, and anthophyllite). Asbestos causes mesothelioma and cancer of the lung, larynx,
and ovary (IARC, 2012). The associations between exposure to asbestos, lung cancer, and mesothelioma
have been well established in numerous epidemiological investigations. For talc that contains
asbestiform fibers, previous Working Groups assessed studies on talc described as containing
asbestiform tremolite and anthophyllite. These fibers fit the definition of asbestos. There is emerging
epidemiological evidence that non-commercial amphibole fibers that are asbestiform have carcinogenic
potential. These fibers are not technically “asbestos,” and they were never commercially marketed.

The conclusions reached in IARC Monograph 100 C (2012) about asbestos and its carcinogenic risks
apply to chrysotile, actinolite, amosite, anthophyllite, crocidolite, tremolite fibers wherever they are
found, and includes talc containing asbestiform fibers. All forms of asbestos including mineral
substances such as talc or vermiculite that contain asbestos should also be regarded as carcinogenic to
humans.

Malignant mesothelioma is a rare disease. It is reported in literature that 50 to 90% of individuals with
pleural mesotheliomas have an identifiable history of asbestos exposure (Carbone et al., 2012a; Sebbag
and Sugarbaker, 2001; Dodson and Hammer, 2011 pp 576; Strauchen, 2011) In an assessment of lung
asbestos fiber burden and asbestos exposure history among patients diagnosed with pleural malignant
mesothelioma, (Carbone et al., 2012b) 11 of 18 (61%) individuals reporting a negative history of
asbestos exposure had lung fiber burden concentrations > 0.5 million fibers/dry gram of tissue. Similar
results were reported by Leigh et al. (2002), revealing asbestos fibers in the lungs of 80% of Australian
patients were not aware of having had asbestos exposure. These results suggest that people may not
always be aware of the exposures they have suffered.

Individuals with known occupational exposures to asbestos cannot be recast into the “idiopathic” or
“unknown exposure” category. When confronted with an individual who has a demonstrated
mesothelioma and an occupational exposure to asbestos, the mainstream scientific community




        Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 22 of 40
recognizes that the cause of that mesothelioma is the asbestos exposure of the individual even if that
exposure was “brief or low-level” (Welch, 2007). The consensus of the scientific community is that there
is no demonstrable threshold of exposure to asbestos below which adverse health effects do not occur.
Accordingly, “an occupational history of brief or low-level exposure should be considered sufficient for
mesothelioma to be designated occupationally related” to asbestos exposure (Helsinki criteria, 2014).
The World Health Organization (WHO, 1989) stated “The human evidence has not demonstrated that
there is a threshold exposure level for lung cancer or mesothelioma, below which exposure to asbestos
dust would not be free of hazard to health”, and the International Programme for Chemical Safety
(1998) reiterated this position. Asbestos-induced mesothelioma has a long latency period, usually 30 or
more years, and the latency increases with lower levels of exposure (Browne, 1994; Bianchi et al., 2007).
Unlike carcinoma associated with asbestos exposure, mesothelioma is not associated with cigarette
smoking (Klaassen, 2013).

The scientific community is in consensus that even brief and low-level exposure to asbestos can cause
mesothelioma. The mainstream scientific community has long recognized and continues to recognize
today that there is no “safe” level of exposure to asbestos (World Trade Organization, 2000; Helsinki
criteria, 2014). As noted by NIOSH, excessive cancer risks have been demonstrated at all fiber
concentrations studied to date. Evaluation of all available human data provides no evidence for a
threshold or for a “safe” level of asbestos exposure (NIOSH, 1980). These conclusions support what
industry representatives were saying at the Selikoff conference in 1965, that the only safe level of
exposure to asbestos to prevent disease is zero. It also supports the finding that nonmalignant
respiratory diseases do not need to be present before cancer of the lung or mesothelioma can develop.
At the New York Academy of Sciences conference on the Biological Effects of Asbestos in 1965, asbestos
industry representatives from Britain and the U.S stated: “We do not believe there is a safe
limit…Therefore, I would like it to be clearly understood that we do not accept 4 fibers/mL as a safe
maximum limit in the asbestos industry” (Addingley, 1965), and, “Our own conclusions, as we began
seeing what was happening in our own process, was that the only safe amount of asbestos dust
exposure was zero and that the efforts in terms of achieving that lay basically in engineering, and,
secondly, in education” (Wells, 1965).

There is inconsistency in the literature regarding linear dose response curves for asbestos exposure and
malignant mesothelioma. It has been commonly reported that there is a dose-response relationship
that is linear (risk increases with increased exposure) with no threshold (no safe level of exposure exists)
(Lin et al., 2007; Dodson & Hammer, 2011). Other studies, primarily focusing on environmental asbestos
and erionite mineral fiber exposures, have not reported a linear dose-response relationship between
asbestos exposure and malignant mesothelioma (Carbone et al., 2012a; Carbone et al., 2012b),
suggesting that some individuals may be more susceptible to asbestos induced malignant mesothelioma
than others due to factors such as genetics, exposure to cofactors (ionizing radiation, Simian virus), and
mineral fiber constituencies (Carbone et al., 2012b).

Complexity in defining the mechanisms of toxicity exits for malignant asbestos related diseases.
Proposed mechanisms for the carcinogenicity of asbestos fibers as defined by the International Agency
for Research on Cancer (IARC, 2012; EPA/IRIS, 2014b) include direct fiber-cell interaction with target
cells and indirect interaction generated from cellular signaling pathways. The surface of asbestos fibers
deposited in the lungs acquires iron that that cycles between the reduced and oxidized forms
(Shannahan, 2011). This redox cycle may result in DNA lesions which may lead to apoptosis, gene
mutations, chromosomal abberations, and cell transformation (Huang et al., 2011). Asbestos-induced
reactive oxygen species (ROS) production may also result in p53 activation, and other cellular signals



         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 23 of 40
including cytokines, chemokines and growth factors (Liu et al., 2013). The proposed events for asbestos
carcinogenicity also include macrophage interaction, inflammasome activation associated with
frustrated phagocytosis, release of cytokines and growth factors, and subsequent inflammation.
Asbestos is considered to be both an initiator and a promotor of the carcinogenic process (Mossman et
al., 2011).

A recent mechanism proposed for mesothelial cell transformation is that asbestos fibers induce necrotic
cell death of human mesothelial cells, which results in the release of high-mobility group protein B1
(HMGB-1) in the extracellular space (Yang et al., 2006 and 2010). Secreted HMGB-1 induces initiates a
chronic inflammatory response which includes an accumulation of macrophages and the release of
inflammatory cytokines from macrophages, including TNF-α and IL-1β. “TNF-α activates the NF-β
pathway, which increases the survival of human mesothelial cells after asbestos exposure, allowing cells
with asbestos-induced DNA damage to divide rather than die, and if key genetic alterations accumulate,
to eventually develop into malignant mesothelioma” (Carbone and Yang, 2012b).

Unfortunately, the rates of mesothelioma in the United States are not decreasing. The incidence of
malignant mesothelioma in men has continued to rise in the past 50 years (Carbone et al., 2012). A
recent Center for Disease Control (CDC) analysis of multiple-cause death records from 1999 – 2015
revealed that death rates from malignant mesothelioma increased from 2,479 deaths in 1999 to 2,597
deaths in 2015. This (CDC) study identified the trades of “pipelayers, plumbers, pipefitters, and
steamfitter” as occupations with significantly elevated proportionate mortality ratios (PMR), reporting a
PMR of 4.8 (3.7–6.1) (95% confidence interval) (Mazurek et al., 2017).

Iwatsubo et al (1998) found an excess of pleural mesothelioma in the lowest exposure group with an
estimated total exposure between 0.001 and 0.49 f/cc-years. Twenty three percent of cases and 36%
controls were exposed to less than 0.5 f/cc-years. The time-related pattern of exposure revealed a
significantly elevated OR among workers whose exposure to asbestos was intermittent.

Rodelsperger et al. (2001) concluded there was a distinct dose-response relationship, even at low levels
of exposure, with exposures from >0 to <0.5 f/cc-years showing a significantly increased risk of
mesothelioma. Study results confirm the previously reported observation of a distinct dose-response
relationship even at levels of cumulative exposure below 1 fiber year. Rodelsperger et al. (2001) stated:
“In addition to asbestos exposure at the workplace, contact in the household and environmental
exposure to asbestos are established causes of diffuse malignant mesothelioma.”

Rolland et al. (2006) reported that a significant dose-response relationship was found between
cumulative occupational exposure and pleural mesothelioma, even for the lowest category (greater than
0-0.07 f/cc-years, OR 2.8, 95% CI = 1.7-4.7).

Offermans et al. (2014) reported that for mesothelioma, hazard ratios (HRs) were signiﬁcantly elevated
in this study, even for the lowest tertile of CE median, 0.20 f-y/mL) based on FINJEM(HR = 2.69 [95%CI,
1.60 to 4.53]).

Lacourt et al (2014) reported that a clear dose-response relationship was observed between
occupational asbestos exposure and pleural mesothelioma (OR=4.0 (99% CI 1.9 to 8.3) for men exposed
at less than 0.1 f/mL-year vs 67.0 (99% CI 25.6 to 175.1) for men exposed at more than 10 f/mL-year).
The study also suggests that the overall population attributable risk (Arp) in women is largely driven by
non-occupational asbestos exposure arguing for the strong impact of such exposure in pleural
mesothelioma occurrence.




        Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 24 of 40
Dodson and Hammer (2011) reported increased risk of mesothelioma at concentrations lower than 0.1
f/cc-years. At 0.1 f/cc-years, there was an excess of 7 cases/100,000 people exposed.



15. Early Knowledge of Libby Amphibole (LA) Asbestos Hazards
As of 1956, the State was aware of the presence of asbestos at the Zonolite mine and mill operation (MT
State Report 8/13/1956). In a confidential report to Zonolite in 1956, the State warned of the toxicity of
asbestos by stating that “the asbestos dust in the [vermiculite] dust in in the air is of considerable
toxicity and is a factor in reducing the dustiness of the plant.” The report expanded the asbestos toxicity
discussion by describing the potential for respiratory fibrosis that is associated with asbestos exposure.
“The asbestos fiber group…stimulate the formation of a diffuse fibrosis” (Report and Cover letter from
Wake to Bleich, 9/21/56). In a report to Zonolite in 1959, the State further described the toxicity of
asbestos by stating that, “According to Ellman (1933), Inhalation of asbestos dust must be expected
sooner or later to produce pulmonary fibrosis, depending upon (a) length of exposure and (b) nature
and concentration of the dust. Pulmonary asbestosis, once established, is a progressive disease with a
bad prognosis; its treatment can only be symptomatic….” In this report, the State provided results of
the 13 dust samples collected in the six floors of the dry mill. In addition to particle analysis to
determine concentrations for comparison to the nuisance dust standard, the concentration of asbestos
was also determined and reported (Report and Cover letter from Wake to Bleich, 1/12/1959). In a report
to Zonolite in 1962, the State noted that dust concentrations had increased from the two previous
evaluations (1956 and 1958 (reported in 1959)). The results of 20 dust samples were reported.
Analyses were compared to exposure limits for mica, rather than nuisance dust, and asbestos. “The
asbestos content of the dust is the controlling factor for making the maximum allowable concentration 5
mppcf.” (Report and Cover letter from Wake to Bleich, 4/19/1962). In a report to Zonolite in 1963, the
State reported that there was “as serious dust concentration, particularly in view of the quantity of
asbestos known to be in the mixture” (Report and Cover letter from Wake to Bleich, 4/11/1963). The
State sent additional communication to Zonolite in July of 1963, regarding the results of six vermiculite
samples that were analyzed to determine the tremolite/actinolite content. The percentage of asbestos,
reported as tremolite-actinolite ranged from 6.2 to 22.5 (Letter from Wake to Bleich, 7/3/1963). In a
report to Zonolite in 1964, the State discussed the results of six dust samples conducted in the dry mill.
In this report, the State specifically warned that asbestos exposure has the potential to cause cancer,
including mesothelioma, citing work by Selikoff as well as British and South African investigators. The
report further added that, “while the above situation does not apply specifically to the operations of
your plant, the asbestos content of the material with which you are working appears to provide some
serious potential for the development of disease if not properly controlled” (Report and Cover letter
from Wake to Bleich, 5/11/1964).

In the early 1960s, asbestosis began appearing on the death reports of former vermiculite mine workers.
Glenn Taylor, a worker at Zonolite was diagnosed with asbestosis in 1959 (Discharge Summary of Glenn
Taylor, 3/20/1959). Glen Taylor died of asbestosis in 1961 (Death Certificate – Glenn Taylor, 9/15/1961).
The State also had notice of deaths due to asbestos related pulmonary issues or corpulmonale (lung




         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 25 of 40
related heart failure) of Zonolite employees: Charles Wagner, a mechanic, in 1961 (Death Certificate of
Charles Michael Wagner, 10/14/1961); Albert Barney, a drymill worker in 1964 (Death Certificate of
Albert Burr Barney, 1/12/1964), and; Walter McQueen, a miner, in 1966 (Death Certificate of Walter Leo
McQueen, 10/30/1966).



16. Conclusion
Based on the information presented in this report, my reading of the case material pertaining to Grace
Webster, my knowledge of the issues relating to Libby Amphibole Asbestos (LA) and asbestos in general,
and my experience in the field of industrial hygiene, it is my opinion that Grace Webster was exposed
the LA throughout her work involving Orton Company cones packed in vermiculite. Her work with
vermiculite involved the disturbance of vermiculite contaminated with LA which dispersed asbestos
fibers into the air and into her breathing zone, and this resulted in her mesothelioma.



Summary of Opinions

My opinions in this case are based on my education, training, and experience as an industrial hygienist,
my knowledge, research, and review of industrial hygiene literature, testing and research that I have
personally performed relating to asbestos, my review of case testimony, and case specific documents
and manufacturers’ materials. It is my opinion to a reasonable degree of scientific certainty that:


    A. The facts stated in the report are sufficient to form a reliable basis for my opinion. I have
       reviewed the above mentioned materials in order to formulate my opinions in this case. The
       materials I have reviewed are typically relied upon by industrial hygienists to formulate
        opinions. Based on these materials, it is my opinion that Grace Webster was exposed to
        asbestos directly during the course of her work with Orton cones packed in vermiculite. Each
        exposure to asbestos in excess of background arising from her work with Orton cones packed in
        vermiculite without effective controls contributed to her overall cumulative asbestos dose. The
        exposures Grace Webster to visible dust containing asbestos fibers described by Karen Cahoon
        were many orders of magnitude greater than any generally accepted background levels and
        would be considered by any industrial hygienist to be dangerous exposures.

    B. Based on my review, the peer-reviewed published industrial hygiene, epidemiology, and medical
       literature, as well as government studies, demonstrates within a reasonable degree of scientific
       certainty that friable asbestos-containing materials, and those that become friable through
       handling, pose as significant risk for causing malignant mesothelioma if effective measures to
       control dust exposures are not implemented. Mesothelioma does not result solely from
       exposure to background concentrations (0.00005 f/cc). The current literature establishes that
       mesothelioma results from direct or indirect occupational and non-occupational exposure
       (domestic and environmental) to asbestos above these background concentrations.




        Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 26 of 40
    C. Karen Cahoon testified that visible dust was generated when Grace Webster retrieved cones
        packed in vermiculite from Orton boxes, when she dumped the boxes containing cones and
        vermiculite onto a tray, and during cleaning of the debris from the Orton cone boxes. Based on
        my review of Karen Cahoon’s testimony, case materials and corporate documents, and research
        describing fiber release from source media containing less than 1% asbestos, Grace Webster’s
        exposure to asbestos during the course of her work with Orton cones packed in vermiculite was
        many orders of magnitude greater background levels and contributed to her cumulative
        asbestos dose and substantially increased her risk of developing mesothelioma.



Terry Spear




                                                References
Addison J., Davies L.S.T., Dwaneson A., Willey R.J. The release of dispersed asbestos fibres from soils.
       Historical Research Report. Research Report TM/88/14 (1988).



         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 27 of 40
Addison, J. Vermiculite: a review of the mineralogy and health effects of vermiculite exploitation. Reg.
       Tox. Pharm. 21: 397-405 (1995).

Alexander BH, Raleigh KK, Johnson J, Mandel JH, Adgate JL, Ramacandran G, Messing RB, Eshenaur T,
       Williams A. 2012. Radigraphic evidence of nonoccupational asbestos exposure from processing
       Libby vermiculite in Minneapolis, Minnesota. Env Health Pers 120(1): 44-49.
Amandus HE, Wheeler PE, Jankovic J, Tucker J. 1987. The morbidity and mortality of vermilite miners
      and millers exposed to tremolite-actinolite: Part I. Exposure estimates. Am J of Ind Med; 11: 1-
      14.
Amandus HE, Wheeler R. 1987. The morbidity and mortality of vermilite miners and millers exposed to
      tremolite-actinolite: Part II. Mortality. Am J of Ind Med; 1: 15-26.
Antao VC, Larson TC, Horton DK. 2012. Libby vermiculite exposure and risk of developing asbestos-
       related lung and pleural diseases. Curr Opin Pulm Med. 18: 161-167.
Agency for Toxic Substances and Disease Registry (ATSDR 2003a). U.S. Department of Health and Human
       Services, Agency for Toxic Substances and Disease Registry, ATSDR, Public Health Assessment,
       Libby Asbestos Site Libby, Lincoln County, Montana, EPA Facility ID: MT0009083840 (May 15,
       2003).

Atkinson, GR, Rose D, Thomas K, Jones D, Chatfield EJ, Going JE. 1982. Collection, analysis and
       characterization of vermiculite samples for fiber content and asbestos contamination. Task 32,
       EPA Prime Contract No. 68-01-5915.

Bartrip PWJ. 2003. Review: History of asbestos related disease. Postgrad Med. J. 80: 72-76.


Bandli BR, Gunter ME, Twamley B, Foit FF, Jr., and Cornelius, SB. 2003. Optical, compositional,
        morphological, and X-ray data on eleven particles of amphibole from Libby, Montana, U.S.A.
        Canadian Mineralogist, 41, 1241-1253.

Bassett WA. 1959. The origin of the vermiculite deposit at Libby, Montana. Am. Mineral. 44: 282-299.


Boettcher AL. 1966. Vermiculite, hydrobiotite, and biotite in the rainy creek igneous complex near
       Libby, Montana. Clay Minerals. 6: 283-296.
Browne K. Asbestos-related disorders. In: Parkes WR, editor. Occupational Lung
       Disorder. Oxford: Butterworth-Heinemann; 1994. pp. 411–504.


Cartier P. 1952. Abstract of Discussion. Arch Indust Hyg Occup Med. 5: 262-263.
Case B. 2006. Mesothelioma update for Libby, Montana: Occupational and non-occupational. Lung
        Cancer 54 (S1) S10.
Castleman, B. 1996. Asbestos: Medical and Legal Aspects, Fourth Edition. Aspen Law and Business. 270
       Sylvan Avenue, Englewood Cliffs, NJ 07632.
CDM Smith (CDM,2009). Former Export Plant Site Final Remedial Investigation Report, Operable Unit 1,
      Libby Asbestos Site, Libby, MT (2009).



        Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 28 of 40
Colorado Department of Public Health and Environmental, Hazardous Materials and Waste
       Management Division. Retrieved from
       http://www.cdphe.state.co.us/hm/asbestos/111021riskppt.pdf

Cooke, W.E. 1924. Fibrosis of the Lungs Due to the Inhalation of Asbestos Dust. Brit. Med. J. 2:147.
Cooke WE, 1927. Pulmonary Asbestosis. Brit. Med. J. 2: 1024-1025.
Cowen BW. 1997. Elevated Asbestos Exposures from a Building Demolition Which Contained Vermiculite
      Insulation. Presentation at the American Industrial Hygiene Association Conference and
      Exposition (AIHCe, 1997). Abstract available at www. AIHA.org.

Deane L. 1898. Report on the health of workers in asbestos and other dusty trades, in HM Chief
       Inspector of Factories and Workshops, 1899, Annual Report for 1898, pp. 171–172, HMSO
       London (see also the Annual Reports for 1899 and 1900, p502) as reported in Gee and
       Greenberg, 2002.
Doll, R. Mortality from Lung Cancer in Asbestos Workers. Brit. J. Indust. Med. 12: 81-86 (1955).


Dressen, W.C. et al. Study of Asbestosis In The Asbestos Textile Industry. U.S. Treasury Department Public
       Health Service. Public Health Bulletin. No 241 (August 1938).

Drinker, P. & Hatch, T. Industrial Dust, Hygienic Significance, Measurement and Control (1936).

Egbert DS, Geiger AJ. 1936. Pulmonary Asbestosis and Carcinoma. Amer. Rev. Tuberc. 34: 143-150.
Ewing, W.M., Hays, S.M., Hatfield, R., Longo, W.E., & Millette, J.R. (2010). Zonolite attic insulation
       exposure studies. International Journal of Occupational and Environmental Health,16(3), 279–
       290.

Gloyne SR. 1933. The Morbid Anatomy and Histology of Asbestosis. Tubercle. 14: 440-558.
Gloyne SR. 1935. Two Cases of Squamous Carcinoma of the Lung Occurring in Asbestosis. Tubercle. 1: 4-
       10.
Gloyne SR. 1936. A Case of Oat Cell Carcinoma of the Lung Occurring in Asbestosis. Tubercle. 18: 100-
       101.
Greenberg M. 1999. A Study of Lung Cancer Mortality in Asbestos Workers. Am Jour of Ind Med. 3: 331-
      347.
Gunter ME, Brown BM, Bandli BR, and Dyar MD. 2003. Composition, Fe3+/∑Fe, and crystal structure of
       non-asbestiform and asbestiform amphiboles from Libby, Montana, U.S.A. Am Mineral. 88:
       1970-1978.

Gunter ME and Sanchez MS. 2009. Amphibole forensics: Using the composition of amphiboles to
       determine their source, the Libby, Montana, example. Amer Minerologist. 94: 837-840.

Helsinki criteria, 2014. International Conference on Monitoring and Surveillance of Asbestos Related
        Diseases 11-13 February 2014, Finland. Finnish Institute of Occupational Health.
Hoffman, F.L. Mortality from Respiratory Diseases in Dusty Trades (Inorganic Dusts). 1918. Bulletin of
      the United States Bureau of Labor Statistics. Industrial Accidents and Hygiene Serious. No 17.




        Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 29 of 40
Holleb HB, Angrist A. 1942. Bronchiogenic Carcinoma in Association with Pulmonary Asbestosis. Amer. J.
        Path. 18: 123-131.
Homburger F. 1943. The Co-incidence of Primary Carcinoma of the Lungs and Pulmonary Asbestosis.
      Amer. J. Path. 19 (5): 797 -807.
Hueper WC. 1942. Occupational tumors and allied diseases. Springfield, Ill. Charles C. Thomas. 399-405.
Journal of the American Medical Association (JAMA). November 25, 1944. Editorial: Environmental
        Cancer. 836.
Klaassen CD. 2013. Casarett & Doull’s Toxicology, the Basic Science of Poisons. 8th
        Edition. ISBN: 9780071769235.


Kriegel WW. 1940. Summary of occurrence, properties, and uses of vermiculite at Libby, Montana.
        Bulletin of The Amer Ceramic Soc. 19 (3): 94-97.

Larson TC, Antao VC, Bove FJ. 2010. Vermiculite worker mortality: estimated effects of occupational
        exposure to Libby amphibole. J Occup Environ Med. 52(5): 555-560.
Lin, R-T, Takahashi, K, Karjalainen, A et al. Ecological association between asbestos
         related diseases and historical asbestos consumption: an international analysis. Lancet.
         2007; 369: 844–849


Lockey JE, Jarabek, A, Carson A, McKay R, Harber P, Khoury P, Morrison J, Wiot J, Spitz H, Brooks S. 1983.
        Health issues related to metal and non-metallic mining. Pulmonary Hazards from Vermiculite
        Exposure. Boston: Butterworth. 303-315.
Lockey JE, Brooks SM, Jarabek M, Khoury PR, McKay RT, Garson A, Morrison JA, Wiot JF, Spitz HB. 1984.
        Pulmonary changes after exposure to vermiculite contaminated with fibrous tremolite. Am Rev
        Respir Dis. 129(6): 952-958.
Lynch, K.M. & Smith, W.A. Asbestosis Bodies in Sputum and Lung. Asbestosis. Vol 95, No 9 (1935).

Lynch KM, Smith WA. 1939. Pulmonary Asbestosis V. A Report of Bronchial Carcinoma and Epithelial
       Metaplasia. Amer. J. Cancer. 36: 567-574.
McDonald JC, McDonald AD, Armstrong B, Sebastien P. 1986. Cohort study of mortality of vermiculite
      miners exposed to tremolite. Brit J Ind Med. 43: 436-444.
McDonald JC, Harris J, Armstrong B. 2004. Mortality in a cohort of vermiculite miners exposed to
      fibrous amphibole in Libby, Montana. Occup Environ Med. 2004 61:363-366.
McKean, D. Toxicity and Risk Assessment, U.S. Environmental Protection Agency (EPA), EPA, Region 8
      (2011).

Meeker GP, Bern AM, Brownfield IK, Lowers HA, Sutley ST, Hoefen TM, Vance JS. 2003. The Composition
       and Morphology of Amphiboles form the Rainy Creek Complex , Near Libby, Montana. American
       Minerologist; 88:1955-1969.
Merewether, E.R.A. The Occurrence Of Pulmonary Fibrosis And Other Pulmonary Affections In Asbestos
      Workers. Journal of Industrial Hygiene. Vol 12, No 6 (1930a).




        Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 30 of 40
Merewether, E.R.A. & Price, C.W. Report on Effects of Asbestos Dust on the Lungs and Dust Suppression
      in the Asbestos Industry. Processes giving Rise to Dust and Methods for its Suppression (1930b).

Merewether, E.R.A. A Memorandum on Asbestosis. Tuberlce (November 1933).

Moolgavkar SH, Turm J, Alexander DD, Lau EC, Cushing CA. 2010. Potency factors for risk assessment at
      Libby, Montana. Risk Analysis. 30(8): 1240-1248.
Moatamed F, Lockey JE, Parry WT. 1986. Fiber contamination of vermiculites: a potential occupational
      and environmental health hazard. Envir Research. 41: 207-218.

National Institute for Occupational Safety and Health. Workplace Exposure to Asbestos: Review and
       Recommendations: NIOSH/OSHA Asbestos Work Group Recommendations. Department of
       Health and Human Services, 1980: 81-103.

National Institute for Occupational Safety and Health (NIOSH) Division of Respiratory Disease Studies.
       2008. Work-Related Lung Disease Surveillance Report 2007. page 181: Malignant
       mesothelioma: Counties with highest age-adjusted death rates (per million population), U.S.
       residents age 15 and over, 2000–2004. DHHS/ CDC/ NIOSH.
Noonan CW, Pfau JC, Larson TC, Spence MR. 2006. Nestled case-control study of autoimmune disease in
      an asbestos – exposed population. Envir Health Pers. 114(8): 1243-1247.
Oliver, T. 1927. Clinical Aspects of Pulmonary Asbestosis. Brit. Med. J. 2: 1026-1027.
Oliver, T. 1927. Pulmonary Asbestosis in its Clinical Aspects. J. Ind. Hyg. 9: 483-485.
Pancoast HK, Miller TG, Landis HM. 1918. A Roentgenologic Study of the Effects of Dust Inhalation upon
       the Lungs. Republished. American Journal of Roent. 5: 129-138.
Pardee JT, Larsen ES. 1929. Deposits of vermiculite and other minerals in the Rainy Creek District, near
        Libby, Montana: USGS Bulletin; 805: 17-28.

Peipins LA, Lewin M, Campolucci S, Lybarger JA, Miller A, Middleton D, Weis C, Spence M, Black B, Kapil
        V. 2003. Radiographic abnormalities and exposure to asbestos-contaminated vermiculite in the
        community of Libby, Montana, USA. Environ Health Perspect; 111(14):1753-1759.
Potter MJ. 1997. Vermiculite. U.S. Geological Survey- Minerals Information. Retrieved June 25, 2013
        from: http://minerals.usgs.gov/minerals/pubs/commodity/vermiculite/710497.pdf.

Rohs, AM, Lockey JE, Dunning KK, Shukla R, Fan H, Hilbert T, Borton E, Wiot J, Meyer C, Shipley RT,
       LeMasters GK, Kapil V. 2008. Low-level fiber-induced radiographic changes caused by Libby
       vermiculite. 177: 630-637.
Sanchez, MS, Gunter, ME, and Dyar, MD. 2008. Characterization of historical amphibole samples from
       the former vermiculite mine near Libby, Montana, USA. European Journal of Mineralogy, 20,
       1043-1053.
Selikoff IJ, Churg J, Hammond EC. 1963. Relation Between Exposure to Asbestos and Mesothelioma. N
         Eng J Med. 272: 560-565.
Selikoff IJ, Churg J, Hammond EC. 1964. Asbestos Exposure and Neoplasia. Jour Amer Med Assoc. 188:
         142-146.




         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 31 of 40
Selikoff IJ, Churg J, Hammond EC. 1965. The Occurrence of Asbestosis Among Insulation Workers in the
         United States. Am N Y Acad Sci 1965-66. 132: 139-155.
Spear TM, Hart JF, Spear TE, Loushin MM, Shaw N, Elashheb MI. 2012. The presence of asbestos-
       contaminated vermiculite attic insulation and/or other asbestos containing materials in homes
       and the potential for living space contamination. Journal of Environmental Health, 75:3, 24-29.


Sullivan PA. 2007. Vermiculite Respiratory Disease and Asbestos Exposure in Libby, Montana: Update of
         a Cohort Mortality Study. Environ Health Perspect. 115 (4) 579 – 585.
United States Environmental Protection Agency (USEPA) 2000. Sampling and analysis of consumer
        garden products that contain vermiculite. EPA 744-R-00-010.

United States Environmental Protection Agency (EPA 2003a). U.S. Environmental Protection Agency,
        Final Draft, Pilot Study To Estimate Asbestos Exposure from Vermiculite Attic Insulation,
        Research Conducted in 2001-2002. Prepared for: Fibers and Organic Branch, National Program
        Chemical Division, Office of Pollution Prevention and Toxics, U.S. Environmental Protection
        Agency. Prepared by Versar Inc (May 21, 2003).

United States Environmental Protection Agency (EPA 2003b). U.S. Environmental Protection Agency,
        Libby Asbestos Site Residential/Commercial Cleanup Action Level and Clearance Criteria,
        Technical Memorandum Draft Final (December 15, 2003).

United States Environmental Protection Agency (EPA 2007a). U.S. Environmental Protection Agency,
        Summary Report for Data Collected Under the Supplemental Remedial Investigation Quality
        Assurance Project Plan (SQAPP) for Libby, Montana (October 23, 2007).

United States Environmental Protection Agency (USEPA) 2009. EPA announces public health emergency
        in Libby, Montana. EPA to move aggressively on cleanup and HHS to assist area residents with
        medical care. Retrieved January 12, 2013 from:
        http://yosemite.epa.gov/opa/admpress.nsf/6427a6b7538955c585257359003f0230/0d16234d2
        52c98f9852575d8005e63ac!OpenDocument.


United States Environmental Protection Agency (USEPA) 2012a. Region 8- Libby asbestos, background
        on the Libby asbestos site. Retrieved January 12, 2013 from:
        http://www.epa.gov/libby/background.html.


United States Environmental Protection Agency (EPA) 2014a. Toxicological Review of Libby Amphibole
        Asbestos: In Support of Summary Information on the Integrated Risk Information System (IRIS).
        EPA 636-R-11-002F.
United States Environmental Protection Agency (EPA) 2014b. Libby Asbestos Superfund Site Residential
        and Commercial Properties Operable Unit 4 Libby, Montana Remedial Investigation Report
        Contract No. W9128F-11-D-0023 Task Order No.: 0003 and 0007 June 2014.
Vinikoor LC, Larson TC, Bateson TF, Birnbaum L. 2012. Exposure to asbestos-containing vermiculite ore
        and respiratory symptoms among individuals who were children while the mine was active in
        Libby, Montana. Env Health Pers. 118(7): 103-1038.




        Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 32 of 40
Vorwald, A.J., Durkan, T.M. & Pratt, P.C. Experimental Studies of Asbestosis. AMA Archives of Industrial
       Hygiene and Occupational Medicine. Vol 3, No 1 (January 1951).

Wagner, J.C., Sleggs, C.A. & Marchand, P. Diffuse Pleural Mesothelioma and Asbestos Exposure in the
      North Western Cape Province. British Journal of Industrial Medicine (1960).

Wedler HW. 1943. Lung Cancer in Asbestos Patients. Deut Arch Klin Med. 191: 189-209.
Welch LS. Asbestos exposure causes mesothelioma, but not this asbestos exposure: an amicus brief to
       the Michigan Supreme Court. Int J Occup Environ Health. 2007 Jul-Sep;13(3):318-27.

Whitehouse AC, Black CB, Heppe MS, Ruckdeschel J, Leven SM. 2008. Environmental Exposure to Libby
       Asbestos and Mesotheliomas, American Journal of Industrial Medicine, D01
       10.1002/ajim.20620.
Wyers, H. Asbestosis. Postgraduate Medical Journal (December 1949).




                                              Attachment 1

                                           Curriculum Vitae
                                               December 2015


PERSONAL DATA


Name: Terry M. Spear
Birth Date: 06/23/52
Address: 819 Empire St., Butte, MT 59701
Citizenship: United States


EDUCATION
Baccalaureate Degree (B.A.): Microbiology;June 1975; University of Montana, Missoula, Montana.


Master of Science (M.S.) Environmental Health; December 1980, University of Minnesota.


Doctor of Philosophy (Ph.D.): Environmental Health; April 1996, University of Minnesota
Dissertation Title: Assessment of Workers’ Exposure to Lead-Containing Aerosol




         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 33 of 40
PROFESSIONAL EXPERIENCE
Employment (full-time):


Faculty; Safety, Health and Industrial Hygiene Department: 8/1983 to 5/2012
Montana Tech of the University of Montana.
Assistant Professor (1983-1988); Associate Professor (1989-96); Full Professor, Tenured (1997- 2012); Department
Head (2002 - 2012); Professor Emeritus (2012 - present).
Developed and taught academic courses in safety and industrial hygiene in the Montana Tech campus and distance
learning programs. Involved in all aspects of advising, developing, and directing of student research and academic
progress.

Senior Engineer, 11/1980 to 8/1983
EG&G Idaho Inc., Idaho National Engineering Laboratory (INEL), Idaho Falls, Idaho. Provided industrial
consultation to facility management, including investigation and monitoring of work environments, ventilation
evaluations, design and work practice reviews, hazardous materials oversight, and worker education and training.

Related Professional Experience:

Affiliate Professor: 9/1981 - 5/1982
University of Idaho, Idaho Falls, Idaho. Instructor for Mines 433,
Environmental Health I, Industrial Hygiene, and Mines 434, Environmental
Health II, Occupational Stress.

Consulting: 1985 - Present
Provide consultation to a variety of general industry and mining companies on program document development,
health and safety compliance auditing, regulatory issues, industrial hygiene field sampling, on-site hazard
assessments, and training. Over 25 years experience in providing expert witness testimony involving consultation
and participation in personal injury and illness liability litigation cases for plaintiffs, defendants, private industry,
and insurance companies.


RESEARCH AWARDS
Weatherization protocols in homes containing vermiculite and other asbestos-containing material. U.S. Department
of Health and Human Services REACH Grant, December 2006.


Yellowstone Winter Use Personal Air Monitoring, Rocky Mountains Cooperative Ecosystem Studies Unit,
Cooperative Agreement Number H1200040001, January 2006. Yellowstone Winter Use Air Monitoring, continuation
of UMT 15, J1580050167, 2006.


Yellowstone Winter Use Personal Air Monitoring, Rocky Mountains Cooperative Ecosystem Studies Unit,
Cooperative Agreement Number H1200040001, January 2005.


Occupational Exposure to Submicron Particle Mass and Number Concentrations from Diesel Emissions In an
Underground Mine, Supplemental Research Training Grant, NIOSH, 2002 - 2003.




          Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 34 of 40
Lead Exposure Associated with Weatherization Activities in Homes Containing Lead Based Paint, Department of
Energy, Spring 2002.


Chemical speciation of two different sources of copper slag, Supplemental Research Training Grant, NIOSH, 2001 -
2002.


Airborne assessment of abrasive blasting aerosol using copper slag abrasive, Supplemental Research Training Grant,
NIOSH, 1999 - 2000.


Assessment of workers’ exposure to lead containing aerosols, International Lead and Zinc Research Organization
(LZRO), 1994 -1996.


Assessment of workers' exposures to lead-containing aerosols during smelter remediation, Minerals Research
Institute, 1993 - 1994.


Fugitive dust emissions and worker exposure during furnace slag processing, Minerals Research Institute, 1991.


Volatile organics released from water sprays, Minerals Research Institute, 1989 - 1990.




PEER-REVIEWED PUBLICATIONS
Dale J. Stephenson, Ashley Kunz, Julie F. Hart, Terry M. Spear, Emily J. Zamzow. Snowmobile Noise Exposure
Monitoring of Yellowstone National Park Employees. Intermountain Journal of Sciences, Vol. 20, No. 1-3,
September 2014.


Julie F. Hart , Terry M. Spear, Mohamed Elashheb, Kristopher D. Hutchings, Richard R. Rossi. Evaluating the
impact of weatherization measures in homes that contain vermiculite insulation and/or other asbestos containing
materials. To be submitted for publication in 2015.


Spear, TM, Julie F. Hart, JF, Spear, TE, Loushin, M, Shaw, N, Elashheb, MI. The presence of asbestos-
contaminated vermiculite attic insulation and/or other asbestos containing materials in homes and the potential for
living space contamination. Journal of Environmental Health, Volume 75. Number 3, 2012.


Tony J. Ward, Terry M. Spear, Julie F. Hart, James S. Webber & Mohamed I. Elashheb. Asbestos in Tree Bark A
Review of Findings for this Inhalational Exposure Source in Libby, Montana. Journal of Occupational &
Environmental Hygiene. 9: 387–397, April, 2012. ISSN: 1545-9624 print / 1545-9632 online.


Mohamed I. Elashheb, Terry M. Spear, Julie F. Hart, James S. Webber, and Tony J. Ward. “Libby Amphibole
Contamination in Tree Bark Surrounding Historical Vermiculite Processing Facilities”. Journal of Environmental
Protection. Vol.2, No. 8, October 2011) . DOI: 10.4236/jep.2011.28122.




          Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 35 of 40
V. Balasubramanian, T.M. Spear, J.F. Hart, J.D. Larson: Evaluation of Surface Lead Migration in Pre-1950 Homes:
An On-Site Hand-Held X-Ray Florescence Spectroscopy Study. Journal of Environmental Health. Volume 23,
Number 10, pp. 14-19, 2011.

Julie F. Hart, Tony J. Ward, Terry M. Spear, Richard J. Rossi, Nicholas N. Holland, and Brodie G. Loushin.
“Evaluating the Effectiveness of a Commercial Portable Air Purifier in Homes with Wood Burning Stoves: A
Preliminary Study”. Journal of Environmental and Public Health, Volume (2011), Article ID 324809.
Doi:10.1155/2011/324809.

Julie F. Hart, J.F., Spear, T.M., Ward, T.J., Baldwin, C.E., Salo, M.N. and Elashheb, M.I. “An evaluation of
potential occupational exposure to asbestiform amphiboles near a former vermiculite mine”, Journal of
Environmental and Public Health, vol. 2009, Article ID 189509. Doi:10.1155/2009/189509.


Ward, T.J., Hart, J.F., Spear, T.M., Meyer, B.J., and Webber, J.S. , “Fate of Libby Amphibole Fibers When Burning
Contaminated Firewood” , Environ. Sci. Technol. 2009, 43, 2878-2883.


Hart, J.F., Ward T.J., Spear T.M., Crispen, K., Zolnikov, T.R. “Evaluation of asbestos exposures during firewood
harvesting simulations in Libby, Montana - Preliminary Data,” Ann. Occup. Hyg.Volume 51, Number 8, November
2007.
PEER-REVIEWED PUBLICATIONS (continued)
Spear, T.M., Hart, J., Stephenson, D.J., Yellowstone Winter Use Personal Exposure Monitoring, Rocky Mountains
Cooperative Ecosystem Studies Unit (RM-CESU), RM-CESU Cooperative Agreement Number:J1580050167, June
1, 2006.


Ward, T.J., Spear, T.M., Hart, J.; Noonan, C., Holian,A., Getman, M., Webber, J.S. “Trees as reservoirs for
amphibole fibers in Libby, Montana”, Science of The Total Environment, Vol. 367, Issue 1, August 2006.


Stephenson, D.J., Spear, T.M., Lutte, M.G. “Evaluation of a Direct Reading Sampling Method to Measure Exposure
to Diesel Particulate Matter in an Underground Metal Mine,” Mining Engineering, Vol. 58, No. 8, August 2006.


Spear, T.M., Stephenson, D.J., Yellowstone Winter Use Personal Exposure Monitoring, Rocky Mountains
Cooperative Ecosystem Studies Unit (RM-CESU), RM-CESU Cooperative Agreement Number: H1200040001,
June 1, 2005.


Wilson, T.B., . Douglass, R.J., Spear, T.M., Hart, J.F., and Norman, J.B. “Evaluation of protective clothing for
handling small mammals potentially infected with aerosol-borne zoonotic agents,” Intermountain Journal of
Sciences, Vol. 8(1), 2002.


Spear, T.M., Stephenson, D., Seymour, M., “Characterization of aerosol generated during abrasive blasting with
copper slag,” Presented atInhaled Particles IX, Robinson College, Cambridge, UK and published in Annals of
Occupational Hygiene, Vol. 46, Supplement, pp. 296-299, 2002.




           Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 36 of 40
Stephenson, D., Spear, T.M., Seymour, M, and Cashell, L., “Airborne Exposure to Heavy Metals and Total
Particulate During Abrasive Blasting Using Copper Slag Abrasive,” Appl. Occup. Environ. Hyg., Volume 17(6):
437-443, 2002.

Spear, T.M., Cannell, C.E., “Mixmaster exposure to dust during mixing of wildland fire retardant chemicals,”
International Journal of Wildland Fire, Volume 11(1), pp. 65-73, 2002.

Spear, T.M., DuMond, J.W., Lloyd, C.J. and Vincent, J.H., “An Effective Protection Factor Study of Primary Lead
Smelter Workers,” Appl. Occup. Environ. Hyg., Volume 15(2): 235-244 (2000).


Spear, T.M., Hardgrove, R., Norman, J.B., Wulf, D.T., and Rossi, R.J. “The Effects of Strapped Spectacles on the
Fit Factors of Three Manufactured Brands of Full Facepiece Negative Pressure Respirators,” Ann. Occup. Hyg., Vol.
43 ( 3): 193-199 (1999).

Spear, T.M., Svee, W., Vincent, J.H., Stanisich, N. “Chemical Speciation of Lead Dust Associated With Primary
Lead Smelting,” Environmental Health Perspectives. Vol. 106(9): 565-571 (1998).

Spear, T.M., Werner, M.A., Bootland, J.H., Murray, E.P., Gurumurthy, R. and Vincent, J.H. “Assessment of Particle
Size Distributions of Health-Relevant Exposures of Primary Lead Smelter Workers,” Ann Occup. Hyg., Vol. 42, No.
2, pp. 73-80 (1998).



PEER-REVIEWED PUBLICATIONS (continued)
Vincent, J.H., Brosseau, L.M., Ramachandran, G., Tsai, P.J., Spear, T.M., Werner, M.A., McCullough, N.V.
“Current issues in exposure assessment for workplace aerosols.” In: Inhaled Particles VII (ed. Ogden TL), Ann
Occup. Hyg., 41 (Suppl. 1), 607-614 (1997).

Spear, T.M., Werner, M.A., Bootland, J., Harbour, A., Murray, E.P., Rossi, R. and Vincent, J.H., “Comparison of
Sampling Methods for Personal Sampling of Inhalable and ‘Total’ Lead and Cadmium Containing-Aerosols in a
Primary Lead Smelter,” Am. Ind. Hyg. Ass. J., 58:893-899 (1997).

Vincent, J.H., Werner, M.A., Tsai, P.-J. And Spear, T.M. (1996). “Studies of occupational aerosol exposures and the
impact of introducing new criteria for standards.” In: Occupational Hygiene Solutions (ed. G.S. Hewson),
proceedings of the 15th Annual Conference of the Australian Institute of Occupational Hygienists, Tullamarine,
Victoria, Australia, pp 33-41.

M.A. Werner, T.M. Spear and J.H. Vincent. “Investigation Into The Impact of Introducing Workplace Aerosol
Standards Based On The Inhalable Fraction.” Presented at the Second International Symposium on Modern
Principles of Air Monitoring (Sälen, Sweden, February, 1996) and published in The Analyst, Vol 21 (1207-14),
1996.


PROFESSIONAL PRESENTATIONS
“Evaluating the Impact of weatherization measures in homes that contain vermiculite insulation and/or other
asbestos containing materials”. Northwest Occupational Health Conference, Pasco, WA. October 2011.


“Weatherization of houses containing vermiculite or other ACM”. Spear, T.M. and Hart, J.F., ASTM Johnson
Conference on Asbestos. July 25-29, 2011.




         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 37 of 40
“The Abundance of Libby Amphibole in Vermiculite Insulation in Homes”. Spear, T.M. Pacific Northwest
International Section (PNWIS) of the Air & Waste Management Association (A&WMA). Nov 3-5, 2010.


“Evaluating potential asbestos pathways from vermiculite attic insulation and asbestos containing materials in
Western Montana homes- Baseline Results”. Spear, T.M. Northwest Occupational Health Conference, Vancouver,
B.C., October 2009.


“Evaluation of Asbestos Exposures during Firewood Harvesting Simulations in Libby, Montana”. Ward, T. J.,
Spear, T., and Hart, J. 2008 ASTM Johnson Conference, Burlington, VT, July 15, 2008 (poster).


“Trees as Reservoirs for Amphibole Fibers in Libby, Montana”. Presented at the Mine Design, Operations &
Closure Conference, April 2007.


“Winter use air monitoring in Yellowstone National Park”. Presented at the Pacific Northwest American Industrial
Hygiene Conference, October 2006.


“Occupational exposure to Snowmobile emissions in Yellowstone National Park,” Presented at the American
Industrial Hygiene Conference and Exposition, May 2005.


PROFESSIONAL PRESENTATIONS (continued)
“Occupational Exposure to Submicron Particle Mass and Number Concentrations from Diesel Emissions In an
Underground Mine,” Presented at the American Industrial Hygiene Conference and Exposition, May 2003.


“Demonstrating an association between exposure and risk of disease,” Montana Trial Lawyers Association
Scientific Evidence Seminar, April 25, 2003.


“Worker exposure to dust and heavy metals during abrasive blasting using copper slag.” Presented at the Pacific
Northwest American Industrial Hygiene Conference, October 2001.


“Characterization of aerosol generated during abrasive blasting with copper slag.” Presented at the Inhaled Particles
IX Symposium in Cambridge, UK, September 2001.


“Comparison of Methods for Personal Sampling of Inhalable and Total Abrasive Blasting Aerosol.” Presented at the
American Industrial Hygiene Conference and Exposition, May 2001.


“Airborne Exposure Assessment of Abrasive Blasting Aerosol Using Copper Slag Abrasive.” Presented at the
American Industrial Hygiene Conference and Exposition, May 2000.


“Respirator protection factors.” Presented at the 19th Annual Lead Occupational Health Conference, Chicago, IL.
October, 1997.




         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 38 of 40
“An effective protection factor study at a primary lead smelter.” Presented at and published in the abstracts of the
American Industrial Hygiene Conference and Exposition, May 1996.


“The impact of introducing workplace standards based on the inhalable fraction.” Presented at the Montana Safety
and Health Conference, April 1996.


“Characterization of lead aerosol size distribution in a primary lead smelter.” Presented at the Montana Academy of
Sciences, April 1994.

“Inhalable Fungal Aerosol Exposure in a Wood Pellet Plant.” Presented at the American Industrial Hygiene
Conference and Exposition, May, 1993.

HONORS
Professor Emeritus, June 2012, Montana Tech of the University of Montana
Distinguished Industrial Hygienist Award, 2012, Pacific Northwest Section - American Industrial Hygiene
Association.
NIOSH Fellowship, 1994 -1995, University of Minnesota
NIOSH Scholarship, 1979, University of Minnesota
NIOSH Scholarship, 1978, Montana Tech.


ADMINISTRATIVE EXPERIENCE


Program Manager: M.S. Distance Learning/Professional Track Industrial Hygiene Program
Head (2002-2012): Safety, Health & Industrial Hygiene Department, Montana Tech of The University of Montana
Director (2002-2012): Industrial Hygiene Graduate Program, Montana Tech of the University of Montana
Planning Committee: Big Sky Section American Society of Safety Engineers
AIHA and ASSE Student Section: Faculty Representative


Principal Investigator, Eleven funded research grants
Coordinate and direct graduate student research


PROFESSIONAL/COMMUNITY/UNIVERSITY ACTIVITIES


Technical Advisor to the Libby Area Technical Advisory Committee. Jan.2009 to Jan, 2012.
Past Member: Expert panel on “Potential Environmental Impacts of Dust Suppressants: Avoiding Another Times
Beach”. Sponsored by U.S. Environmental Protection Agency and the University of Nevada Las Vegas.
Past Member: Libby Amphibole Research Symposium, Libby, MT.
Past Faculty Representative, AIHA and ASSE Student Sections.


Past Member, Curriculum Review Committee, Montana Tech of The University of Montana
Past Member, Chancellor’s Advisory Committee, Montana Tech of The University of Montana
Past Member, Graduate Council




         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 39 of 40
PROFESSIONAL SOCIETIES


American Industrial Hygiene Association
Americas Section, International Society for Respiratory Protection




         Case 2:17-cv-00063-D Document 63-28 Filed 05/21/19 Page 40 of 40
